EXHIBIT 10.1

LOGO [j02000001.jpg]

STANDARD MULTI-TENANT OFFICE LEASE—GROSS

AIR COMMERCIAL REAL ESTATE ASSOCIATION

1. Basic Provisions (“Basic Provisions”).

1.1 Parties: This Lease (“Lease”), dated for reference purposes only May 13,
2013, is made by and between CALABASAS/SORRENTO SQUARE, LLC, a Delaware limited
liability company (“Lessor”) and Immunocellular Therapeutics, LTD., a Delaware
corporation (“Lessee”), (collectively the “Parties”, or individually a “Party”).

1.2(a) Premises: That certain portion of the Project (as defined below), known
as Suite Numbers(s) 300, Third floor(s), consisting of approximately deemed to
consist of 3431 rentable square feet and approximately N/A useable square feet
(“Premises”). The Premises are located at: 23622 Calabasas Road, in the City of
Calabasas, County of Los Angeles, State of California, with zip code 91302. In
addition to Lessee’s rights to use and occupy the Premises as hereinafter
specified, Lessee shall have non-exclusive rights to the Common Areas (as
defined in Paragraph 2.7 below) as hereinafter specified, but shall not have any
rights to the roof, the exterior walls, the area above the dropped ceilings, or
the utility raceways of the building containing the Premises (“Building”) or to
any other buildings in the Project. The Premises, the Building, the Common
Areas, the land upon which they are located, along with all other buildings and
improvements thereon, are herein collectively referred to as the “Project.” The
Project consists of approximately 83,375 rentable square feet. (See also
Paragraph 2)

1.2(b) Parking: Total parking spaces per Lease Agreement: Eleven (11) surface,
unreserved at a monthly cost of $0.00; and In the subterranean parking structure
located at 23622 Calabasas Road Four unreserved vehicle parking spaces at a
monthly cost of *$0.00 per unreserved space and N $ N/A per reserved space. See
Rules and Regulations Items 18. and 19. for additional information and (See
Paragraph 2.6)

1.3 Term: – – – – – – – – – – years and Thirty Eight (38) months and Sixteen
(16) Days (“Original Term”) commencing *June 15, 2013 (“Commencement Date”) and
ending August 31, 2016 (“Expiration Date”). (See also Paragraph 3). *The later
of June 15, 2013 or upon substantial completion of Tls.

Substantial completion of Tl’s, defined: For the purposes of this document,
substantial completion of Tl’s shall mean that tenant may occupy the premises,
or a portion thereof, for its intended use, but items may remain on the
punchlist that will not adversely affect Lessee’s business.

1.4 Early Possession: N/A (“Early Possession Date”). (See also Paragraphs 3.2
and 3.3)

1.5 Base Rent: $8,063.00 per month (“Base Rent)”, payable on the First day of
each month commencing June 15, 2013. (See also Paragraph 4)

 

x

If this box is checked, there are provisions in this Lease for the Base Rent to
be adjusted.

1.6 Lessee’s Share of Operating Expense Increase: – – – – – – – – – – percent
(4.12%) (“Lessee’s Share”). Lessee’s Share has been calculated by dividing the
approximate rentable square footage of the Premises by the total approximate
square footage of the rentable space contained in the Project and shall not be
subject to revision except in connection with an actual change in the size of
the Premises, or a change in the space available for lease in the Project.

1.7 Base Rent and Other Monies Paid Upon Execution:

 

(a)

Base Rent: $4,241.00 for the period 6/15/13 through 6/30/13.

 

(b)

Security Deposit: $17,108.00 (“Security Deposit”). (See also Paragraph 5)

 

(c)

Parking: $ N/A for the period 6/15/13 through 6/30/13.

 

(d)

Other: $1.00 for Bill of Sale for existing furnishings.

 

(e)

Total Due Upon Execution of this Lease: $21,350.00.

1.8 Agreed Use: General offices and any other legally permitted use, excluding
“Medical” (doctor, dermatologist, etc.). (See also Paragraph 6)

1.9 Base Year; Insuring Party. The Base Year is 2013. Lessor is the “Insuring
Party”. (See also Paragraphs 4.2 and 8)

1.10 Real Estate Brokers: (See also Paragraph 15)

(a) Representation: The following real estate brokers (the “Brokers”) and
brokerage relationships exist in this transaction (check applicable boxes):

 

x

CBRE represents Lessor exclusively (“Lessor’s Broker”);

 

x

Bailes & Associates, Inc. represents Lessee exclusively (“Lessee’s Broker”); or

 

¨

N/A represents both Lessor and Lessee (“Dual Agency”).



 

 1 

   





--------------------------------------------------------------------------------

(b) Payment to Brokers: Upon execution and delivery of this Lease by both
Parties, Lessor shall pay to the Brokers the brokerage fee agreed to in a
separate written agreement (or if there is no such agreement, the sum of
                                          or 5                 % of the total
Base Rent for the brokerage services rendered by the Brokers).

1.11 Guarantor. The obligations of the Lessee under this Lease shall be
guaranteed by N/A (“Guarantor”). (See also Paragraph 37)

1.12 Business Hours for the Building: 8:00 a.m. to 6:00 p.m., Mondays through
Fridays (except Building Holidays) and 8:00 a.m. to 1:00 p.m. on Saturdays
(except Building Holidays). “Building Holidays” shall mean the dates of
observation of New Year’s Day, President’s Day, Memorial Day, Independence Day,
Labor Day, Thanks giving Day, Christmas Day, and  – – – – – – – – – –.

1.13 Lessor Supplied Services. Notwithstanding the provisions of Paragraph 11.1,
Lessor is NOT obligated to provide the following:

¨  Janitorial services

¨  Electricity

¨  Other (specify): N/A

1.14 Attachments. Attached hereto are the following, all of which constitute a
part of this Lease:

x  an Addendum consisting of Paragraphs 1 through 7;

x  a plot plan depicting the Premises; Exhibit “A”

x  a current set of the Rules and Regulations and Parking Rules and Regulations;

¨  a Work Letter;

¨  a janitorial schedule;

x  other (specify): As Built Suite Plan Exhibit “B”; Preliminary Renovation Plan
Exhibit “C”; Hazardous Waste Exhibit “D”; Bill of Sale for existing furnishings
Exhibit “E”; Rent Concession Agreement; Option to Renew.

2. Premises.

2.1 Letting. Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the Premises, for the term, at the rental, and upon all of the terms,
covenants and conditions set forth in this Lease. Unless otherwise provided
herein, any statement of size set forth in this Lease, or that may have been
used in calculating Rent, is an approximation which the Parties agree is
reasonable and any payments based thereon are not subject to revision whether or
not the actual size is more or less. Note: Lessee is advised to verify the
actual size prior to executing this Lease.

2.2 Condition. Lessor shall deliver the Premises to Lessee in a clean condition
on the Commencement Date or the Early Possession Date, whichever first occurs
(“Start Date”), and warrants that the existing electrical, plumbing,
*fire sprinkler *(Subterranean Parking Garage only), lighting, heating,
ventilating and air conditioning systems (“HVAC”), and all other items which the
Lessor is obligated to construct pursuant to the Work Letter attached hereto, if
any, other than those constructed by Lessee, shall be in good operating
condition on said date, that the structural elements of the roof, bearing walls
and foundation of the Unit shall be free of material defects, and that the
Premises do not contain hazardous levels of any mold or fungi defined as toxic
under applicable state or federal law that Lessor is aware of.

2.3 Compliance. Lessor warrants to the best of its knowledge that the
improvements comprising the Premises and the Common Areas comply with the
building codes that were in effect at the time that each such improvement, or
portion thereof, was constructed, and also with all applicable laws, covenants
or restrictions of record, regulations, and ordinances (“Applicable
Requirements”) in effect on the Start Date. Said warranty does not apply to the
use to which Lessee will put the Premises, modifications which may be required
by the Americans with Disabilities Act or any similar laws as a result of
Lessee’s use (see Paragraph 49), or to any Alterations or Utility Installations
(as defined in Paragraph 7.3(a)) made or to be made by Lessee. NOTE: Lessee is
responsible for determining whether or not the zoning, applicable laws,
covenants or restrictions of record, regulations and ordinances (“Applicable
Requirements”), and any other Applicable Requirements are appropriate for
Lessee’s intended use, and acknowledges that past uses of the Premises may no
longer be allowed. If the Premises do not comply with said warranty, Lessor
shall, except as otherwise provided, promptly after receipt of written notice
from Lessee setting forth with specificity the nature and extent of such
non-compliance, rectify the same. If the Applicable Requirements are hereafter
changed so as to require during the term of this Lease the construction of an
addition to or an alteration of the Premises, the remediation of any Hazardous
Substance, or the reinforcement or other physical modification of the Premises
(“Capital Expenditure”), Lessor and Lessee shall allocate the cost of such work
as follows:

(a) Subject to Paragraph 2.3(c) below, if such Capital Expenditures are required
as a result of the specific and unique use of the Premises by Lessee as compared
with uses by tenants in general, Lessee shall be fully responsible for the cost
thereof., provided, however that if such Capital Expenditure is required during
the last 2 years of this Lease and the cost thereof exceeds 6 months’ Base Rent,
Lessee may instead terminate this Lease unless Lessor notifies Lessee, in
writing, within 10 days after receipt of Lessee’s termination notice that Lessor
has elected to pay the difference between the actual cost thereof and the amount
equal to 6 months’ Base Rent. If Lessee elects termination, Lessee shall
immediately cease the use of the Premises which requires such Capital
Expenditure and deliver to Lessor written notice specifying a termination date
at least 90 days thereafter. Such termination date shall, however, in no event
be earlier than the last day that Lessee could legally utilize the Premises
without commencing such Capital Expenditure.

(b) If such Capital Expenditure is not the result of the specific and unique use
of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor and Lessee shall allocate the cost of such Capital
Expenditure as follows: Lessor shall advance the funds necessary for such
Capital Expenditure but Lessee shall be obligated to pay, each month during the
remainder of the term of this Lease, on the date on which Base Rent is due, an
amount equal to the product of multiplying Lessee’s share of the cost of such
Capital Expenditure (the percentage specified in Paragraph 1.6 by a fraction,
the numerator of which is one, and the denominator of which is 144 (ie. 1/144th
of the cost per month). Lessee shall pay interest on the unamortized balance of
Lessee’s share at a rate that is commercially reasonable in the judgment of
Lessor’s accountants. Lessee may, however, prepay its obligation at any time.
Provided, however, that if such Capital Expenditure is required during the last
2 years of this Lease or if Lessor reasonably determines that it is not
economically feasible to pay its share thereof, Lessor shall have the option to
terminate this Lease upon 90 days prior written notice to Lessee unless Lessee
notifies Lessor, in writing, within 10 days after receipt of Lessor’s
termination notice that Lessee will pay for such Capital Expenditure. If Lessor
does not elect to terminate, and fails to tender its share

 

 2 

   





--------------------------------------------------------------------------------

of any such Capital Expenditure, Lessee may advance such funds and deduct same,
with Interest, from Rent until Lessor’s share of such costs have been fully
paid. If Lessee is unable to finance Lessor’s share, or if the balance of the
Rent due and payable for the remainder of this Lease is not sufficient to fully
reimburse Lessee on an offset basis, Lessee shall have the right to terminate
this Lease upon 30 days written notice to Lessor.

(c) Notwithstanding the above, the provisions concerning Capital Expenditures
are intended to apply only to nonvoluntary, unexpected, and new Applicable
Requirements. If the Capital Expenditures are instead triggered by Lessee as a
result of an actual or proposed change in use, change in intensity of use, or
modification to the Premises then, and in that event, Lessee shall either:
(i) immediately cease such changed use or intensity of use and/or take such
other steps as may be necessary to eliminate the requirement for such Capital
Expenditure, or (ii) complete such Capital Expenditure at its own expense.
Lessee shall not have any right to terminate this Lease.

2.4 Acknowledgements. Lessee acknowledges that: (a) Lessee has been advised by
Lessor and/or Brokers to satisfy itself with respect to the condition of the
Premises (including but not limited to the electrical, HVAC and fire sprinkler
systems (sprinklers in subterranean parking structure only), security,
environmental aspects, and compliance with Applicable Requirements), and their
suitability for Lessee’s intended use, (b) Lesseee has made such investigation
as it deems necessary with reference to such matters and assumes all
responsibility therefor as the same relate to its occupancy of the Premises, and
(c) neither Lessor, Lessor’s agents, nor Brokers have made any oral or written
representations or warranties with respect to said matters other than as set
forth in this Lease. In addition, Lessor acknowledges that: (i) Brokers have
made no representations, promises or warranties concerning Lessee’s ability to
honor the Lease or suitability to occupy the Premises, and (ii) it is Lessor’s
sole responsibility to investigate the financial capability and/or suitability
of all proposed tenants.

2.5 Lessee as Prior Owner/Occupant. The warranties made by Lessor in Paragraph 2
shall be of no force or effect if immediately prior to the Start Date, Lessee
was the owner or occupant of the Premises. In such event, Lessee shall be
responsible for any necessary corrective work.

2.6 Vehicle Parking. So long as Lessee is not in default, beyond the applicable
cure period, and subject to the Rules and Regulations attached hereto, and as
established by Lessor from time to time, Lessee shall be entitled to rent and
use the number of parking spaces specified in



 

 3 

   





--------------------------------------------------------------------------------

Paragraph 1.2(b) at the rental rate applicable from time to time for monthly
parking as set by Lessor and/or its licensee, for the initial lease term and in
accordance with Paragraph 18 and 19 of the Rules and Regulations.

(a) If Lessee commits, permits or allows any of the prohibited activities
described in the Lease or the rules then in effect, then Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove or tow away the vehicle involved and charge the cost to Lessee,
which cost shall be immediately payable upon demand by Lessor.

(b) The monthly rent per parking space specified in Paragraph 1.2(b) is *subject
to change upon 30 days prior written notice to Lessee. The rent for the parking
is payable one month in advance prior to the first day of each calendar month. *
For the initial term of the lease, the monthly parking rate, and the cost of
future subterranean parking spaces shall be in accordance with Paragraph 16 of
the Rules and Regulations

2.7 Common Areas—Definition. The term “Common Areas” is defined as all areas and
facilities outside the Premises and within the exterior boundary line of the
Project and interior utility raceways and installations within the Premises that
are provided and designated by the Lessor from time to time for the general
nonexclusive use of Lessor, Lessee and other tenants of the Project and their
respective employees, suppliers, shippers, customers, contractors and invitees,
including, but not limited to, common entrances, lobbies, corridors, stairwells,
public restrooms, elevators, parking areas, loading and unloading areas, trash
areas, roadways, walkways, driveways and landscaped areas.

2.8 Common Areas—Lessee’s Rights. Lessor grants to Lessee, for the benefit of
Lessee and its employees, suppliers, shippers, contractors, customers and
invitees, during the term of this Lease, the nonexclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Project. Under no circumstances shall the
right herein granted to use the Common Areas be deemed to include the right to
store any property, temporarily or permanently, in the Common Areas. Any such
storage shall be permitted only by the prior written consent of Lessor or
Lessor’s designated agent, which consent may be revoked at any time. In the
event that any unauthorized storage shall occur then Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove the property and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.

2.9 Common Areas—Rules and Regulations. Lessor or such other person(s) as Lessor
may appoint shall have the exclusive control and management of the Common Areas
and shall have the right, from time to time, to adopt, modify, amend and enforce
reasonable rules and regulations (“Rules and Regulations”) for the management,
safety, care, and cleanliness of the grounds, the parking and unloading of
vehicles and the preservation of good order, as well as for the convenience of
other occupants or tenants of the Building and the Project and their invitees.
The Lessee agrees to abide by and conform to all such Rules and Regulations, and
shall use its best efforts to cause its employees, suppliers, shippers,
customers, contractors and invitees to so abide and conform. Lessor shall not be
responsible to Lessee for the noncompliance with said Rules and Regulations by
other tenants of the Project.

2.10 Common Areas—Changes. Provided that Lessee’s use of and access to the
Premises and the parking are is not adversely affected, and Lessor does not
discriminate against Lessee, Lessor shall have the right, in Lessor’s sole
discretion, from time to time:

(a) To make changes to the Common Areas, including, without limitation, changes
in the location, size, shape and number of the lobbies, windows, stairways, air
shafts, elevators, escalators, restrooms, driveways, entrances, parking spaces,
parking areas, loading and unloading areas, ingress, egress, direction of
traffic, landscaped areas, walkways and utility raceways;

(b) To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available;

(c) To designate other land outside the boundaries of the Project to be a part
of the Common Areas;

(d) To add additional buildings and improvements to the Common Areas;

(e) To use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Project, or any portion thereof; and

(f) To do and perform such other acts and make such other changes in, to or with
respect to the Common Areas and Project as Lessor may, in the exercise of sound
business judgment, deem to be appropriate.

3. Term.

3.1 Term. The Commencement Date, Expiration Date and Original Term of this Lease
are as specified in Paragraph 1.3.

3.2 Early Possession. If Lessee totally or partially occupies the Premises prior
to the Commencement Date, the obligation to pay Base Rent shall be abated for
the period of such early possession. All other terms of this Lease (including
but not limited to the obligations to pay Lessee’s Share of the Operating
Expense Increase) shall be in effect during such period. Any such early
possession shall not affect the Expiration Date.

3.3 Delay In Possession. Lessor agrees to use its best commercially reasonable
efforts to deliver possession of the Premises to Lessee by the Commencement
Date. If, despite said efforts, Lessor is unable to deliver possession by such
date, Lessor shall not be subject to any liability therefor, nor shall such
failure affect the validity of this Lease. Lessee shall not, however, be
obligated to pay Rent or perform its other obligations until Lessor delivers
possession of the Premises and any period of rent abatement that Lessee would
otherwise have enjoyed shall run from the date of delivery of possession and
continue for a period equal to what Lessee would otherwise have enjoyed under
the terms hereof, but minus any days of delay caused by the acts or omissions of
Lessee. If possession is not delivered within 60 days after the Commencement
Date, as the same may be extended under the terms of any Work Letter executed by
Parties, Lessee may, at its option, by notice in writing within 10 days after
the end of such 60 day period, cancel this Lease, in which event the Parties
shall be discharged from all obligations hereunder. If such written notice is
not received by Lessor within said 10 day period, Lessee’s right to cancel shall
terminate. If possession of the Premises is not delivered within 120 days after
the Commencement Date, this Lease shall terminate unless other agreements are
reached between Lessor and Lessee, in writing, and Lessor shall promptly return
advance rent and security deposit upon any termination under this Section 3.3.

3.4 Lessee Compliance. Lessor shall not be required to deliver possession of the
Premises to Lessee until Lessee complies with its obligation to provide evidence
of insurance (Paragraph 8.5). Pending delivery of such evidence, Lessee shall be
required to perform all of its obligations under this Lease from and after the
Start Date, including the payment of Rent, notwithstanding Lessor’s election to
withhold possession pending receipt of such evidence of insurance. Further, if
Lessee is required to perform any other conditions

 

 4 

   





--------------------------------------------------------------------------------

prior to or concurrent with the Start Date, the Start Date shall occur but
Lessor may elect to withhold possession until such conditions are satisfied.

3.5 Uncertain Commencement: In the event commencement of the Lease term is
defined as the substantial completion of the improvements, Lessee and Lessor
shall execute an amendment to this Lease establishing the date of Possession
(reasonable access to the Premises) or the actual taking of possession by
Lessee, whichever first occurs, as the Commencement Date.

4. Rent.

4.1. Rent Defined. All monetary obligations of Lessee to Lessor under the terms
of this Lease, including but not limited to, Base Rent, Lessee’s Share of
Operating Expenses, estimated CAM, parking charges, late charges, service fees
and all other sums and charges of whatever nature, (except for the Security
Deposit) are deemed to be rent (“Rent”).

4.2 Operating Expense Increase. Lessee shall pay to Lessor during the term
hereof, in addition to the Base Rent, Lessee’s Share of the amount by which all
Operating Expenses for each Comparison Year exceeds the amount of all Operating
Expenses for the Base Year, such excess being hereinafter referred to as the
“Operating Expense Increase”, in accordance with the following provisions:

(a) “Base Year” is as specified in Paragraph 1.9.

(b) “Comparison Year” is defined as each calendar year during the term of this
Lease subsequent to the Base Year; provided, however, Lessee shall have no
obligation to pay a share of the Operating Expense Increase applicable to the
first 12 months of the Lease Term (other than such as are mandated by a
governmental authority, as to which government mandated expenses Lessee shall
pay Lessee’s Share, notwithstanding they occur during the first twelve
(12) months). Lessee’s Share of the Operating Expense Increase for the first and
last Comparison Years of the Lease Term shall be prorated according to that
portion of such Comparison Year as to which Lessee is responsible for a share of
such increase.

(c) “Operating Expenses” include all costs incurred by Lessor relating to the
ownership and operation of the Project, calculated as if the Project was at
least 95% occupied, including, but not limited to, the following:

(i) The operation, repair, and maintenance in neat, clean, safe, good order and
condition, but not the replacement (see subparagraph (g)), of the following:

(aa) The Common Areas, including their surfaces, coverings, decorative items,
carpets, drapes and window coverings, and including parking areas, loading and
unloading areas, trash areas, roadways, sidewalks, walkways, stairways,
parkways, driveways, landscaped areas, striping, bumpers, irrigation systems,
Common Area lighting facilities, building exteriors and roofs, fences and gates;

(bb) All heating, air conditioning, plumbing, electrical systems, life safety
equipment, communication systems and other equipment used in common by, or for
the benefit of, lessees or occupants of the Project, including elevators and
escalators, tenant directories, fire detection systems including sprinkler
system maintenance and repair.



 

 5 

   





--------------------------------------------------------------------------------

(ii) Trash disposal, janitorial and security services, pest control services,
and the costs of any environmental inspections;

(iii) Any other service to be provided by Lessor that is elsewhere in this Lease
stated to be an “Operating Expense”;

(iv) The cost of the premiums for the insurance policies maintained by Lessor
pursuant to paragraph 8 and any deductible portion of an insured loss concerning
the Building or the Common Areas;

(v) The amount of the *Real Property Taxes payable by Lessor pursuant to
paragraph 10; See para 10 for additional information.

(vi) The cost of water, sewer, gas, electricity, and other publicly mandated
services not separately metered;

(vii) Labor, salaries, and applicable fringe benefits and costs, materials,
supplies and tools, used in maintaining and/or cleaning the Project and
accounting and management fees attributable to the operation of the Project;

(viii) The cost of any capital improvement to the Building or the Project not
covered under the provisions of Paragraph 2.3 provided; however, that Lessor
shall allocate the cost of any such capital improvement over a 12 year period
and Lessee shall not be required to pay more than Lessee’s Share of 1/144th of
the cost of such Capital Expenditure in any given month;

(ix) Replacement of equipment or improvements that have a useful life for
accounting purposes of 5 years or less.

(d) Any item of Operating Expense that is specifically attributable to the
Premises, the Building or to any other building in the Project or to the
operation, repair and maintenance thereof, shall be allocated entirely to such
Premises, Building, or other building. However, any such item that is not
specifically attributable to the Building or to any other building or to the
operation, repair and maintenance thereof, shall be equitably allocated by
Lessor to all buildings in the Project.

(e) The inclusion of the improvements, facilities and services set forth in
Subparagraph 4.2(c) shall not be deemed to impose an obligation upon Lessor to
either have said improvements or facilities or to provide those services unless
the Project already has the same, Lessor already provides the services, or
Lessor has agreed elsewhere in this Lease to provide the same or some of them.

(f) Lessee’s Share of Operating Expense Increase is payable monthly on the same
day as the Base Rent is due hereunder. The amount of such payments shall be
based on Lessor’s estimate of the Operating Expense Expenses. Within 60 days
after written request (but not more than once each year) Lessor shall deliver to
Lessee a reasonably detailed statement showing Lessee’s Share of the actual
Common Area Operating Expenses incurred during the preceding year a reasonably
detailed statement showing Lessee’s Share of the actual Operating Expense
Increase incurred during such year. If Lessee’s payments during such Year exceed
Lessee’s Share, Lessee shall credit the amount of such over-payment against
Lessee’s future payments. If Lessee’s payments during such Year were less than
Lessee’s Share, Lessee shall pay to Lessor the amount of the deficiency within
10 days after delivery by Lessor to Lessee of said statement. Lessor and Lessee
shall forthwith adjust between them by cash payment any balance determined to
exist with respect to that portion of the last Comparison Year for which Lessee
is responsible as to Operating Expense Increases, notwithstanding that the Lease
term may have terminated before the end of such Comparison Year.

(g) Operating Expenses shall not include the costs of replacement for equipment
or capital components such as the roof, foundations, exterior walls or a Common
Area capital improvement, such as the parking lot paving, elevators, fences that
have a useful life for accounting purposes of 5 years or more unless it is of
the type described in paragraph 4.2(c) (viii), in which case their cost shall be
included as above provided; Hazmat remediation; upgrades required to conform
with ADA; marketing costs or broker’s commissions.

(h) Operating Expenses shall not include any expenses paid by any tenant
directly to third parties, or as to which Lessor is otherwise reimbursed by any
third party, other tenant, or by insurance proceeds.

(i) If said Operating Expense increase is greater than Five Percent (5%) Lessee
or its representatives may audit during the term hereof and for a period of two
(2) years after expiration or termination of this Lease, at any reasonable time
during normal business hours and upon at least ten (10) days prior written
notice to Lessor, the books and records of Lessor needed to verify any Operating
Expenses (including any common area operating expenses) hereunder. If as a
result of such audit, an overpayment by Lessee is revealed, Lessor shall
promptly refund such amount to Lessee and reimburse Lessee for the cost of such
audit.

4.3 Payment. Lessee shall cause payment of Rent to be received by Lessor in
lawful money of the United States on or before the day on which it is due,
without offset or deduction (except as specifically permitted in this Lease).
All monetary amounts shall be rounded to the nearest whole dollar. In the event
that any invoice prepared by Lessor is inaccurate such inaccuracy shall not
constitute a waiver and Lessee shall be obligated to pay the amount set forth in
this Lease. Rent for any period during the term hereof which is for less than
one full calendar month shall be prorated based upon the actual number of days
of said month. Payment of Rent shall be made to Lessor at its address stated
herein or to such other persons or place as Lessor may from time to time
designate in writing. Acceptance of a payment which is less than the amount then
due shall not be a waiver of Lessor’s rights to the balance of such Rent,
regardless of Lessor’s endorsement of any check so stating. In the event that
any check, draft, or other instrument of payment given by Lessee to Lessor is
dishonored for any reason, Lessee agrees to pay to Lessor the sum of $25 in
addition to any Late Charge and Lessor, at its option, may require all future
Rent be paid by cashier’s check. Payments will be applied first to accrued late
charges and attorney’s fees, second to accrued interest, then to Base Rent and
Common Area Operating Expenses, Base Rent, second to Common Area Operating
Expenses, then to accrued Late Charges, attorney’s fees, accrued interest, if
required to be paid by Lessee hereunder, and any remaining amount to any other
outstanding charges or costs.

OBLIGATION OF FURNISHER OF CREDIT INFORMATION: Pursuant to Civil code,
Section 1785.26, the Lessee is hereby notified that a negative credit report
reflecting on Lessee’s credit report may be submitted in the future to a credit
reporting agency if Lessee fails to fulfill the terms of the rental/credit
obligations or if Lessee defaults, which defaults are not cured within the
applicable cure period, in those obligations in any way.

5. Security Deposit. Lessee shall deposit with Lessor upon execution hereof the
Security Deposit as security for Lessee’s faithful performance of its
obligations under this Lease. If Lessee fails to pay Rent, or otherwise Defaults
under this Lease, Lessor may use, apply or retain all or any portion of said
Security Deposit for the payment of any amount due Lessor or to reimburse or
compensate Lessor for any liability, expense, loss or damage which Lessor may
suffer or incur by reason thereof. If Lessor uses or applies all or any portion
of the Security Deposit, Lessee shall within 10 days after written request
therefor, deposit monies with Lessor sufficient to restore said Security Deposit
to the full amount required by this Lease. If the Base Rent increases during the
term of this Lease, Lessee

 

 6 

   





--------------------------------------------------------------------------------

shall, upon written request from Lessor, *deposit additional moneys with Lessor
so that the total amount of the Security Deposit shall at all times bear the
same proportion to the increased Base Rent as the initial Security Deposit bore
to the initial Base Rent, *The Security Deposit shall remain the same through
the initial term of the Lease. Should the Agreed Use be amended to accommodate a
material change in the business of Lessee or to accommodate a sublessee or
assignee, Lessor shall have the right to increase the Security Deposit to the
extent necessary, in Lessor’s reasonable judgment, to account for any increased
wear and tear that the Premises may suffer as a result thereof. If a change in
control of Lessee occurs during this Lease and following such change the
financial condition of Lessee is, in Lessor’s reasonable judgment, significantly
reduced, Lessee shall deposit such additional monies with Lessor as shall be
sufficient to cause the Security Deposit to be at a commercially reasonable
level based on such change in financial condition. Lessor shall not be required
to keep the Security Deposit separate from its general accounts. Within 14 days
after the expiration or termination of this Lease, if Lessor elects to apply the
Security Deposit only to unpaid Rent, and otherwise within 30 days after the
Premises have been vacated pursuant to Paragraph 7.4(c) below, Lessor shall
return that portion of the Security Deposit not used or applied by Lessor. No
part of the Security Deposit shall be considered to be held in trust, to bear
interest or to be prepayment for any monies to be paid by Lessee under this
Lease.

Notwithstanding the restrictions contained within California Civil Code
Section 1950.7, Lessor may utilize the security deposit for any and all debt
owed by Lessee to Lessor, including, (but not limited to), future rental or
worth at the time of the awarded damages as codified in Civil Code
Section 1951.2, or rent as it accrues pursuant to Civil Code Section 1951.4. To
the extent that this right is inconsistent with California Civil Code
Section 1950.7, Lessee waives the protections of Civil Code Section 1950.7,
Lessee waives any rights under California Civil Code Section 3275 and California
Civil Code Section 1174 (c) and 1179 and any and all current or future laws
which give Lessee a right to redeem, reinstate, or restore this lease after it
is terminated as a result of the Lessee’s breach.

6. Use.

6.1 Use. Lessee shall use and occupy the Premises only for the Agreed Use, or
any other legal use which is reasonably comparable



 

 7 

   





--------------------------------------------------------------------------------

thereto, but shall not include Medical use, and for no other purpose. Lessee
shall not use or permit the use of the Premises in a manner that is unlawful,
creates damage, waste or a nuisance, or that disturbs occupants of or causes
damage to neighboring premises or properties. Other than guide, signal and
seeing eye dogs service animals for the disabled, Lessee shall not keep or allow
in the Premises any pets, animals, birds, fish, or reptiles. Lessor shall not
unreasonably withhold or delay its consent to any written request for a
modification of the Agreed Use, so long as the same will not impair the
structural integrity of the improvements of the Building, will not adversely
affect the mechanical, electrical, HVAC, and other systems of the Building,
and/or will not affect the exterior appearance of the Building. If Lessor elects
to withhold consent, Lessor shall within 7 days after such request give written
notification of same., which notice shall include an explanation of Lessor’s
objections to the change in the Agreed Use.

6.2 Hazardous Substances.

(a) Reportable Uses Require Consent. The term “Hazardous Substance” as used in
this Lease shall mean any product, substance, or waste whose presence, use,
manufacture, disposal, transportation, or release, either by itself or in
combination with other materials expected to be on the Premises, is either:
(i) potentially injurious to the public health, safety or welfare, the
environment or the Premises, (ii) regulated or monitored by any governmental
authority, or (iii) a basis for potential liability of Lessor to any
governmental agency or third party under any applicable statute or common law
theory. Hazardous Substances shall include, but not be limited to, hydrocarbons,
petroleum, gasoline, and/or crude oil or any products, byproducts or fractions
thereof. Lessee shall not engage in any activity in or on the Premises which
constitutes a Reportable Use of Hazardous Substances without the express prior
written consent of Lessor and timely compliance (at Lessee’s expense) with all
Applicable Requirements. “Reportable Use” shall mean (i) the installation or use
of any above or below ground storage tank, (ii) the generation, possession,
storage, use, transportation, or disposal of a Hazardous Substance that requires
a permit from, or with respect to which a report, notice, registration or
business plan is required to be filed with, any governmental authority, and/or
(iii) the presence at the Premises of a Hazardous Substance with respect to
which any Applicable Requirements requires that a notice be given to persons
entering or occupying the Premises or neighboring properties. Notwithstanding
the foregoing, Lessee may use any ordinary and customary materials reasonably
required to be used in the normal course of the Agreed Use such as ordinary
office supplies (copier toner, liquid paper, glue, etc.) and common household
cleaning materials, so long as such use is in compliance with all Applicable
Requirements, is not a Reportable Use, and does not expose the Premises or
neighboring property to any meaningful risk of contamination or damage or expose
Lessor to any liability therefor. In addition, Lessor may condition its consent
to any Reportable Use upon receiving such additional assurances as Lessor
reasonably deems necessary to protect itself, the public, the Premises and/or
the environment against damage, contamination, injury and/or liability,
including, but not limited to, the installation (and removal on or before Lease
expiration or termination) of protective modifications (such as concrete
encasements) and/or increasing the Security Deposit.

(b) Duty to Inform Lessor. If Lessee knows, or has reasonable cause to believe,
that a Hazardous Substance has come to be located in, on, under or about the
Premises, other than as previously consented to by Lessor, Lessee shall
immediately give written notice of such fact to Lessor, and provide Lessor with
a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance.

(c) Lessee Remediation. Lessee shall not cause or permit any Hazardous Substance
to be spilled or released in, on, under, or about the Premises (including
through the plumbing or sanitary sewer system) and shall promptly, at Lessee’s
expense, comply with all Applicable Requirements and take all investigatory
and/or remedial action reasonably recommended, whether or not formally ordered
or required, for the cleanup of any contamination of, and for the maintenance,
security and/or monitoring of the Premises or neighboring properties, that was
caused or materially contributed to by Lessee, or pertaining to or involving any
Hazardous Substance brought onto the Premises during the term of this Lease, by
or for Lessee, or any third party.

(d) Lessee Indemnification. Lessee shall indemnify, defend and hold Lessor, its
agents, employees, lenders and ground lessor, if any, harmless from and against
any and all loss of rents and/or damages, liabilities, judgments, claims,
expenses, penalties, and attorneys’ and consultants’ fees to the extent arising
out of or involving any Hazardous Substance brought onto the Premises by or for
Lessee, or any third party (provided, however, that Lessee shall have no
liability under this Lease with respect to underground migration of any
Hazardous Substance under the Premises from areas outside of the Project not
caused or contributed to by Lessee). Lessee’s obligations shall include, but not
be limited to, the effects of any contamination or injury to person, property or
the environment created or suffered by Lessee, and the cost of investigation,
removal, remediation, restoration and/or abatement, and shall survive the
expiration or termination of this Lease. No termination, cancellation or release
agreement entered into by Lessor and Lessee shall release Lessee from its
obligations under this Lease with respect to Hazardous Substances, unless
specifically so agreed by Lessor in writing at the time of such agreement.
Lessor shall give Lessee prompt written notice of any claim for which
indemnification is sought.

(e) Lessor Indemnification. Lessor and its successors and assigns shall
indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any and all environmental damages, including the cost
of remediation, which result from Hazardous Substances which existed on the
Premises prior to Lessee’s occupancy or which are caused by the gross negligence
or willful misconduct of Lessor, its agents or employees. Lessor’s obligations,
as and when required by the Applicable Requirements, shall include, but not be
limited to, the cost of investigation, removal, remediation, restoration and/or
abatement, and shall survive the expiration or termination of this Lease.

(f) Investigations and Remediations. Lessor shall retain the responsibility and
pay for any investigations or remediation measures required by governmental
entities having jurisdiction with respect to the existence of Hazardous
Substances on the Premises prior to Lessee’s occupancy, unless, If such
remediation measures is are required as a result of Lessee’s use (including
“Alterations”, as defined in paragraph 7.3(a) below) of the Premises, in which
event Lessee shall be responsible for such payment. Lessee shall cooperate fully
in any such activities at the request of Lessor, including allowing Lessor and
Lessor’s agents to have reasonable access to the Premises at reasonable times
during business hours in order to carry out Lessor’s investigative and remedial
responsibilities. Although notice is not required, Lessor will attempt to
provide verbal notice of intent to enter.

(g) Lessor Termination Option. If a Hazardous Substance Condition (see Paragraph
9.1 (e)) occurs during the term of this Lease, unless Lessee is legally
responsible therefor (in which case Lessee shall make the investigation and
remediation thereof required by the Applicable Requirements and this Lease shall
continue in full force and effect, but subject to Lessor’s rights under
Paragraph 6.2(d) and Paragraph 13), Lessor may, at Lessor’s option, either
(i) investigate and remediate such Hazardous Substance Condition, if required,
as soon as reasonably possible at Lessor’s expense, in which event this Lease
shall continue in full force and effect, or (ii) if the estimated cost to
remediate such condition exceeds 12 times the then monthly Base Rent or
$100,000, whichever is greater, give written notice to Lessee, within 30 days
after receipt by Lessor of knowledge of the occurrence of such Hazardous
Substance Condition, of Lessor’s desire to terminate this Lease as of the date
60 days following the date of such notice. In the event Lessor elects to give a
termination notice, Lessee may, within 10 days thereafter, give written notice
to Lessor of Lessee’s commitment to pay the amount by which the cost of the
remediation of such Hazardous Substance Condition exceeds an amount equal

 

 8 

   





--------------------------------------------------------------------------------

to 12 times the then monthly Base Rent or $100,000, whichever is greater. Lessee
shall provide Lessor with said funds or satisfactory assurance thereof within 30
days following such commitment. In such event, this Lease shall continue in full
force and effect, and Lessor shall proceed to make such remediation as soon as
reasonably possible after the required funds are available. If Lessee does not
give such notice and provide the required funds or assurance thereof within the
time provided, this Lease shall terminate as of the date specified in Lessor’s
notice of termination.

6.3 Lessee’s Compliance with Applicable Requirements. Except as otherwise
provided in this Lease, Lessee shall, at Lessee’s sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, the requirements of any applicable fire insurance underwriter or
rating bureau, and the recommendations of Lessor’s engineers and/or consultants
which relate in any manner to the Premises, without regard to whether said
requirements are now in effect or become effective after the Start Date. Lessee
shall, within 10 days after receipt of Lessor’s written request, provide Lessor
with copies of all permits and other documents, and other information evidencing
Lessee’s compliance with any Applicable Requirements specified by Lessor, and
shall immediately upon receipt, notify Lessor in writing (with copies of any
documents involved) of any threatened or actual claim, notice, citation,
warning, complaint or report pertaining to or involving the failure of Lessee or
the Premises to comply with any Applicable Requirements. Likewise, Lessee shall
immediately give written notice to Lessor of: (i) any water damage to the
Premises and any suspected seepage, pooling, dampness or other condition
conducive to the production of mold; or (ii) any mustiness or other odors that
might indicate the presence of mold in the Premises.

6.4 Inspection; Compliance. Lessor and Lessor’s “Lender” (as defined in
Paragraph 30) and consultants shall have the right to enter into Premises at any
time, in the case of an emergency, and otherwise at reasonable times, after
reasonable notice, during business hours, for the purpose of inspecting the
condition of the Premises and for verifying compliance by Lessee with this
Lease. The cost of any such inspections shall be paid by Lessor, unless a
violation of Applicable Requirements, or a Hazardous Substance Condition (see
paragraph 9.1e) is found to exist or be imminent, or the inspection is requested
or ordered by a governmental authority. In such case, Lessee shall upon request
reimburse Lessor for the cost of such inspection, so long as such inspection is
reasonably related to the violation or contamination. In addition, Lessee shall
provide copies of all relevant material safety data sheets (MSDS) to Lessor
within 10 days of the receipt of written request therefor.

7. Maintenance; Repairs; Utility Installations; Trade Fixtures and Alterations.

7.1 Lessee’s Obligations. Notwithstanding Lessor’s obligation to keep the
Premises in good condition and repair, Lessee shall be



 

 9 

   





--------------------------------------------------------------------------------

responsible for payment of the cost thereof to Lessor as additional rent for
that portion of the cost of any maintenance and repair of the Premises, or any
equipment (wherever located) that serves only Lessee or the Premises, to the
extent such cost is attributable to causes beyond normal wear and tear. Lessee
shall be responsible for the cost of painting, repairing or replacing wall
coverings, and to repair or replace any improvements with the Premises, and only
to the extent that such costs are attributed to causes beyond Lessee’s normal
wear and tear. Lessor may, at its option, upon reasonable notice, elect to have
Lessee perform any particular such maintenance or repairs the cost of which is
otherwise Lessee’s responsibility hereunder.

7.2 Lessor’s Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 4.2 (Operating Expenses), 6 (Use), 7.1 (Lessee’s
Obligations), 9 (Damage or Destruction) and 14 (Condemnation), Lessor, subject
to reimbursement pursuant to Paragraph 4.2, shall keep in good order, condition
and repair the foundations, exterior walls, structural condition of interior
bearing walls, exterior roof, *fire sprinkler system, fire alarm and/or smoke
detection systems, fire hydrants, and the Common Areas. Lessee expressly waives
the benefit of any statute now or hereafter in effect to the extent it is
inconsistent with the terms of this Lease. *fire sprinkler system located in
subterranean parking structure only.

7.3 Utility Installations; Trade Fixtures; Alterations and all Building Systems
(i.e., HVAC, Electrical, Plumbing, Life Safety).

(a) Definitions. The term “Utility Installations” refers to all floor and window
coverings, air lines, vacuum lines, power panels, electrical distribution,
security and fire protection systems, communication cabling, lighting fixtures,
HVAC equipment, and plumbing in or on the Premises. The term “Trade Fixtures”
shall mean Lessee’s machinery and equipment that can be removed without doing
material damage to the Premises. The term “ Alterations” shall mean any
modification of the improvements, other than Utility Installations or Trade
Fixtures, whether by addition or deletion. “Lessee Owned Alterations and/or
Utility Installations” are defined as Alterations and/or Utility Installations
made by Lessee that are not yet owned by Lessor pursuant to Paragraph 7.4(a).

(b) Consent. Lessee shall not make any Alterations or Utility Installations to
the Premises without Lessor’s prior written consent. Lessee may, however, make
non-structural Utility Installations to the interior of the Premises (excluding
the roof) without such consent but upon notice to Lessor, as long as they are
not visible from the outside, do not involve puncturing, relocating or removing
the roof, ceilings, floors or any existing walls, will not affect the
electrical, plumbing, HVAC, and/or life safety systems, and the cumulative cost
thereof during this Lease as extended does not exceed $2000. Notwithstanding the
foregoing, Lessee shall not make or permit any roof penetrations and/or install
anything on the roof without the prior written approval of Lessor. Lessor may,
as a precondition to granting such approval, require Lessee to utilize a
contractor chosen and/or approved by Lessor. All plumbing, mechanical, HVAC,
electrical wiring and ceiling work are to be done only by contractors designated
by Lessor. Any Alterations or Utility Installations that Lessee shall desire to
make and which require the consent of the Lessor shall be presented to Lessor in
written form with detailed plans. Consent shall be deemed conditioned upon
Lessee’s: (i) acquiring all applicable governmental permits, (ii) furnishing
Lessor with copies of both the permits and the plans and specifications prior to
commencement of the work, and (iii) compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expeditious manner.
(iv) provide Lessor with an additional security deposit that shall be determined
by Lessor in its sole and asolute discretion and to charge the Security Deposit
for the actual cost of Lessor’s vendor to monitor inspect or repair any work
done by Lesse’s vendor. If Lessor’s actual costs exceed the amount held in
Security Deposit, Lessee shall reimburse Lessor for actual cost(s) upon demand.
If all or any portion of the Security Deposit is used, Lessee shall replenish
said deposit which shall be held by Lessor until Lessee’s tenancy has ended
and/or equipment has been removed. Any Alterations or Utility Installations
shall be performed in a workmanlike manner with good and sufficient materials.
Lessee shall promptly upon completion furnish Lessor with asbuilt plans and
specifications. For work which costs an amount in excess of one month’s Base
Rent, Lessor may condition its consent upon Lessee providing a lien and
completion bond in an amount equal to 150% of the estimated cost of such
Alteration or Utility Installation and/or upon Lessee’s posting an additional
Security Deposit with Lessor.

(c) Liens; Bonds. Lessee shall pay, when due, all claims for labor or materials
furnished or alleged to have been furnished to or for Lessee at or for use on
the Premises, which claims are or may be secured by any mechanic’s or
materialmen’s lien against the Premises or any interest therein. Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility. If Lessee shall contest the validity of any such lien, claim
or demand, then Lessee shall, at its sole expense defend and protect itself,
Lessor and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof. If
Lessor shall require, Lessee shall furnish a surety bond in an amount equal to
150% of the amount of such contested lien, claim or demand, indemnifying Lessor
against liability for the same. If Lessor elects to participate in any such
action, Lessee shall pay Lessor’s reasonable and documented attorneys’ fees and
costs.

7.4 Ownership; Removal; Surrender; and Restoration.

(a) Ownership. Subject to Lessor’s right to require removal or elect ownership
as hereinafter provided, all Alterations and Utility Installations made by
Lessee shall be the property of Lessee, but considered a part of the Premises.
Lessor may, at any time, elect in writing to be the owner of all or any
specified part of the Lessee Owned Alterations and Utility Installations. Unless
otherwise instructed per paragraph 7.4(b) hereof, all Lessee Owned Alterations
and Utility Installations shall, at the expiration or termination of this Lease,
become the property of Lessor and be surrendered by Lessee with the Premises.

(b) Removal. By delivery to Lessee of written notice from Lessor not earlier
than 90 and not later than 30 days prior to the end of the term of this Lease,
Lessor may require that any or all Lessee Owned Alterations or Utility
Installations be removed by the expiration or termination of this Lease. Lessor
may require the removal at any time of all or any part of any Lessee Owned
Alterations or Utility Installations made without the required consent.

(c) Surrender; Restoration. Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the improvements,
parts and surfaces thereof clean and free of debris, and in good operating
order, condition and state of repair, ordinary wear and tear excepted. “Ordinary
wear and tear” shall not include any damage or deterioration that would have
been prevented by good maintenance practice. Notwithstanding the foregoing, if
this Lease is for 12 months or less, then Lessee shall surrender the Premises in
the same condition as delivered to Lessee on the Start Date with NO allowance
for ordinary wear and tear. Lessee shall repair any damage occasioned by the
installation, maintenance or removal of Trade Fixtures, Lessee owned Alterations
and/or Utility Installations, furnishings, and equipment as well as the removal
of any storage tank installed by or for Lessee. Lessee shall also completely
remove from the Premises any and all Hazardous Substances brought onto the
Premises by or for Lessee, or any third party (except Hazardous Substances which
were deposited via underground migration from areas outside of the Premises)
even if such removal would require Lessee to perform or pay for work that
exceeds statutory requirements. Trade Fixtures shall remain the property of
Lessee and shall be removed by Lessee. Any personal property of Lessee not
removed on or before the Expiration Date or any earlier termination date shall
be deemed to have been abandoned by Lessee and may be disposed of or retained by
Lessor as Lessor may desire. The failure by Lessee to timely vacate the Premises
pursuant to this Paragraph 7.4(c) without the express written

 

 10 

   





--------------------------------------------------------------------------------

consent of Lessor shall constitute a holdover under the provisions of Paragraph
26 below. *Lessee shall not be obligated to restore Premises to the condition
existing before Lessor and Lessee’s initial Tenant Improvements.

8. Insurance; Indemnity.

8.1 Insurance Premiums. The cost of the premiums for the insurance policies
maintained by Lessor pursuant to paragraph 8 are included as Operating Expenses
(see paragraph 4.2 (c)(iv)). Said costs shall include increases in the premiums
resulting from additional coverage related to requirements of the holder of a
mortgage or deed of trust covering the Premises, Building and/or Project,
increased valuation of the Premises, Building and/or Project, and/or a general
premium rate increase. Said costs shall not, however, include any premium
increases resulting from the nature of the occupancy of any other tenant of the
Building. If the Project was not insured for the entirety of the Base Year, then
the base premium shall be the lowest annual premium reasonably obtainable for
the required insurance as of the Start Date, assuming the most nominal use
possible of the Building and/or Project. In no event, however, shall Lessee be
responsible for any portion of the premium cost attributable to liability
insurance coverage in excess of $2,000,000 procured under Paragraph 8.2(b).

8.2 Liability Insurance.

(a) Carried by Lessee. Lessee shall obtain and keep in force a Commercial
General Liability policy of insurance protecting Lessee and Lessor as an
additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto. Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $1,000,000 per occurrence with an annual aggregate of not less than
$2,000,000. Lessee shall add Lessor and Mid Valley Management as an additional
insureds by means of an endorsement at least as broad as the Insurance Service
Organization’s “Additional Insured-Managers or Lessors of Premises” Endorsement
and coverage shall also be extended to include damage caused by heat, smoke or
fumes from a hostile fire. The policy shall not contain any intra-insured
exclusions as between insured persons or organizations, but shall include
coverage for liability assumed under this Lease as an “insured contract” for the
performance of Lessee’s indemnity obligations under this Lease and subject to
the exclusions in said policy. The limits of said insurance shall not, however,
limit the liability of Lessee nor relieve Lessee of any obligation hereunder.
Lessee shall provide an endorsement on its liability policy(ies) which provides
that its insurance shall be primary to and not contributory with any similar
insurance carried by Lessor, whose insurance shall be considered excess
insurance only.



 

 11 

   





--------------------------------------------------------------------------------

   

(b) Carried by Lessor. Lessor shall maintain liability insurance as described in
Paragraph 8.2(a), in addition to, and not in lieu of, the insurance required to
be maintained by Lessee. Lessee shall not be named as an additional insured
therein.

8.3 Property Insurance—Building, Improvements and Rental Value.

(a) Building and Improvements. Lessor shall obtain and keep in force a policy or
policies of insurance in the name of Lessor, with loss payable to Lessor, any
ground-lessor, and to any Lender insuring loss or damage to the Building and/or
Project. The amount of such insurance shall be equal to the full insurable
replacement cost of the Building and/or Project, as the same shall exist from
time to time, or the amount required by any Lender, but in no event more than
the commercially reasonable and available insurable value thereof. Lessee Owned
Alterations and Utility Installations, Trade Fixtures, and Lessee’s personal
property shall be insured by Lessee under Paragraph 8.4. If the coverage is
available and commercially appropriate, such policy or policies shall insure
against all risks of direct physical loss or damage (except the perils of flood
and/or earthquake unless required by a Lender), including coverage for debris
removal and the enforcement of any Applicable Requirements requiring the
upgrading, demolition, reconstruction or replacement of any portion of the
Premises as the result of a covered loss. Said policy or policies shall also
contain an agreed valuation provision in lieu of any coinsurance clause, waiver
of subrogation, and inflation guard protection causing an increase in the annual
property insurance coverage amount by a factor of not less than the adjusted
U.S. Department of Labor Consumer Price Index for All Urban Consumers for the
city nearest to where the Premises are located. If such insurance coverage has a
deductible clause, the deductible amount shall not exceed $1,000 per occurrence.

(b) Rental Value. Lessor shall also obtain and keep in force a policy or
policies in the name of Lessor with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for one year with an extended period of
indemnity for an additional 180 days (“Rental Value insurance”). Said insurance
shall contain an agreed valuation provision in lieu of any coinsurance clause,
and the amount of coverage shall be adjusted annually to reflect the projected
Rent otherwise payable by Lessee, for the next 12 month period.

(c) Adjacent Premises. Lessee shall pay for any increase in the premiums for the
property insurance of the Building and for the Common Areas or other buildings
in the Project if said increase is caused by Lessee’s acts, omissions, use or
occupancy of the Premises.

(d) Lessee’s Improvements. Since Lessor is the Insuring Party, Lessor shall not
be required to insure Lessee Owned Alterations and Utility Installations unless
the item in question has become the property of Lessor under the terms of this
Lease.

8.4 Lessee’s Property; Business Interruption Insurance.

(a) Property Damage. Lessee shall obtain and maintain insurance coverage on all
of Lessee’s personal property, Trade Fixtures, and Lessee Owned Alterations and
Utility Installations. Such insurance shall be full replacement cost coverage
with a deductible of not to exceed $1,000 per occurrence. The proceeds from any
such insurance shall be used by Lessee for the replacement of personal property,
Trade Fixtures and Lessee Owned Alterations and Utility Installations. Lessee
shall provide Lessor with written evidence that such insurance is in force.

(b) Business Interruption. Lessee shall obtain and maintain loss of income and
extra expense insurance in amounts as will or-attributable to-prevention
of-access to the Premises as a-result of such porils.

(c) No Representation of Adequate Coverage. Lessor makes no representation that
the limits or forms of coverage of insurance specified herein are adequate to
cover Lessee’s property, business operations or obligations under this Lease.

8.5 Insurance Policies. Insurance required herein shall be by companies duly
licensed or admitted to transact business in the state where the Premises are
located, and maintaining during the policy term a “General Policyholders Rating”
of at least A-, VI, as set forth in the most current issue of “Best’s Insurance
Guide”, or such other rating as may be required by a Lender. Lessee shall not do
or permit to be done anything which invalidates the required insurance policies.
Lessee shall, prior to the Start Date, deliver to Lessor certified copies of
policies of such insurance or certificates evidencing the existence and amounts
of the required insurance. No such policy shall be cancelable or subject to
modification except after 10 days prior written notice to Lessor. Lessee shall,
at least 30 days prior to the expiration of such policies, furnish Lessor with
evidence of renewals or “insurance binders” evidencing renewal thereof, or
Lessor may order such insurance and charge the cost thereof to Lessee, which
amount shall be payable by Lessee to Lessor upon demand. Such policies shall be
for a term of at least one year, or the length of the remaining term of this
Lease, whichever is less. If either Party shall fail to procure and maintain the
insurance required to be carried by it, the other Party may, but shall not be
required to, procure and maintain the same.

        8.6 Waiver of Subrogation. Without affecting any other rights or
remedies, Lessee and Lessor each hereby release and relieve the other, and waive
their entire right to recover damages against the other, for loss of or damage
to its property arising out of or incident to the perils required to be insured
against herein. The effect of such releases and waivers is not limited by the
amount of insurance carried or required, or by any deductibles applicable
hereto. The Parties agree to have their respective property damage insurance
carriers waive any right to subrogation that such companies may have against
Lessor or Lessee, as the case may be, so long as the insurance is not
Invalidated thereby.

8.7 Indemnity. Except for Lessor’s sole negligence, gross negligence or willful
misconduct, Lessee shall indemnify, protect, defend and hold harmless the
Premises, Lessor and its agents, Lessor’s master or ground lessor, partners and
Lenders, from and against any and all claims, loss of rents and/or damages,
liens, judgments, penalties, attorneys’ and consultants’ fees, expenses and/or
liabilities arising out of, involving, or in connection with, the use and/or
occupancy of the Premises by Lessee. If any action or proceeding is brought
against Lessor by reason of any of the foregoing matters. Lessee shall upon
notice defend the same at Lessee’s expense by counsel reasonably satisfactory to
Lessor and Lessor shall cooperate with Lessee in such defense. Lessor need not
have first paid any such claim in order to be defended or indemnified.

8.8 Exemption of Lessor and its Agents from Liability. Notwithstanding the
negligence or breach of this Lease by Lessor or its agents, neither Lessor nor
its agents shall be liable under any circumstances for: (i) injury or damage to
the person or goods, wares, merchandise or other property of Lessee, Lessee’s
employees, Contractors, invitees, customers, or any other person in or about the
Premises, whether such damage or injury is caused by or results from fire,
steam, electricity, gas, water or rain, indoor air quality, the presence of mold
or from the breakage, leakage, obstruction or other defects of pipes, fire
sprinklers, wires, appliances, plumbing, HVAC or lighting fixtures, or from any
other cause, whether the said injury or damage results from conditions arising
upon the Premises or upon other portions of the Building, or from other sources
or places, (ii) any damages to Lessee’s property arising from any act or neglect
of any other tenant of Lessor or from the failure of Lessor or its agents to
enforce the provisions of any other lease

 

 12 

   





--------------------------------------------------------------------------------

in the Project, or (iii) injury to Lessee’s business or for any loss of income
or profit therefrom. Instead, it is intended that Lessee’s sole recourse in the
event of such damages or injury be to file a claim on the insurance policy(ies)
that Lessee is required to maintain pursuant to the provisions of paragraph 8.
Lessor’s non liability will apply irrespective of the active or passive
negligence of Lessor, its agent, partners, or Lenders.

8.9 Failure to Provide Insurance. Lessee acknowledges that any failure on its
part to obtain or maintain the insurance required herein will expose Lessor to
risks and potentially cause Lessor to incur costs not contemplated by this
Lease, the extent of which will be extremely difficult to ascertain.
Accordingly, for any month or portion thereof that Lessee does not maintain the
required insurance and/or does not provide Lessor with the required binders or
certificates evidencing the existence of the required insurance, the Base Rent
shall be automatically increased, without any requirement for notice to Lessee,
by an amount equal to 10% of the then existing Base Rent or $100, whichever is
greater. The parties agree that such increase in Base Rent represents fair and
reasonable compensation for the additional risk/costs that Lessor will incur by
reason of Lessee’s failure to maintain the required insurance. Such increase in
Base Rent shall in no event constitute a waiver of Lessee’s Default or Breach
with respect to the failure to maintain such insurance, prevent the exercise of
any of the other rights and remedies granted hereunder, nor relieve Lessee of
its obligation to maintain the insurance specified in this Lease.

9. Damage or Destruction.

9.1 Definitions.

(a) “Premises Partial Damage” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 3 months or less from the
date of the damage or destruction, and the cost thereof does not exceed a sum
equal to 6 month’s Base Rent. Lessor shall notify Lessee in writing within 30
days from the date of the damage or destruction as to whether or not the damage
is Partial or Total.

(b) “Premises Total Destruction” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations and Trade Fixtures, which cannot reasonably be repaired in 3
months or less from the date of the damage or destruction and/or the cost
thereof exceeds a sum equal to 6 month’s Base Rent. Lessor shall notify Lessee
in writing within 30 days from the date of the damage or destruction as to
whether or not the damage is Partial or Total.

(c) “Insured Loss” shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3{a), irrespective of any deductible amounts
or coverage limits involved.

(d) “Replacement Cost” shall mean the cost to repair or rebuild the improvements
owned by Lessor at the time of the occurrence to their condition existing
immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of Applicable Requirements, and without deduction for
depreciation.



 

 13 

   





--------------------------------------------------------------------------------

   

(e) “Hazardous Substance Condition” shall mean the occurrence or discovery of a
condition involving the presence of, or a contamination by, a Hazardous
Substance as defined in Paragraph 6.2(a), in, on, or under the Premises which
requires repair, remediation, or restoration.

9.2 Partial Damage—Insured Loss. If a Premises Partial Damage that is an Insured
Loss occurs, then Lessor shall, at Lessor’s expense, repair such damage (but not
Lessee’s Trade Fixtures or Lessee Owned Alterations and Utility Installations)
as soon as reasonably possible and this Lease shall continue in full force and
effect; provided, however, that Lessee shall, at Lessor’s election, make the
repair of any damage or destruction the total cost to repair of which is $5,000
or less, and, in such event, Lessor shall make any applicable insurance proceeds
available to Lessee on a reasonable basis for that purpose. Notwithstanding the
foregoing, if the required insurance was not in force or the insurance proceeds
are not sufficient to effect such repair, the Insuring Party shall promptly
contribute the shortage in proceeds as and when required to complete said
repairs. In the event, however, such shortage was due to the fact that, by
reason of the unique nature of the improvements, full replacement cost insurance
coverage was not commercially reasonable and available, Lessor shall have no
obligation to pay for the shortage in insurance proceeds or to fully restore the
unique aspects of the Premises unless Lessee provides Lessor with the funds to
cover same, or adequate assurance thereof, within 10 days following receipt of
written notice of such shortage and request therefor. If Lessor receives said
funds or adequate assurance thereof within said 10 day period, the party
responsible for making the repairs shall complete them as soon as reasonably
possible and this Lease shall remain in full force and effect. If such funds or
assurance are not received, Lessor may nevertheless elect by written notice to
Lessee within 10 days thereafter to: (i) make such restoration and repair as is
commercially reasonable with Lessor paying any shortage in proceeds, in which
case this Lease shall remain in full force and effect, or (ii) have this Lease
terminate 30 days thereafter. Lessee shall not be entitled to reimbursement of
any funds contributed by Lessee to repair any such damage or destruction.
Premises Partial Damage due to flood or earthquake shall be subject to Paragraph
9.3, notwithstanding that there may be some insurance coverage, but the net
proceeds of any such insurance shall be made available for the repairs if made
by either Party.

9.3 Partial Damage—Uninsured Loss. If a Premises Partial Damage that is not an
Insured Loss occurs, unless caused by a negligent or willful act of Lessee (in
which event Lessee shall make the repairs at Lessee’s expense), Lessor may
either: (i) repair such damage as soon as reasonably possible at Lessor’s
expense, in which event this Lease shall continue in full force and effect, or
(ii) terminate this Lease by giving written notice to Lessee within 30 days
after receipt by Lessor of knowledge of the occurrence of such damage. Such
termination shall be effective 60 days following the date of such notice. In the
event Lessor elects to terminate this Lease, Lessee shall have the right within
10 days after receipt of the termination notice to give written notice to Lessor
of Lessee’s commitment to pay for the repair of such damage without
reimbursement from Lessor. Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days after making such commitment. In
such event this Lease shall continue in full force and effect, and Lessor shall
proceed to make such repairs as soon as reasonably possible after the required
funds are available. If Lessee does not make the required commitment, this Lease
shall terminate as of the date specified in the termination notice.

9.4 Total Destruction. Notwithstanding any other provision hereof, if a Premises
Total Destruction occurs, this Lease shall terminate 60 days following such
Destruction. If the damage or destruction was caused solely or primarily by the
gross negligence or willful misconduct of Lessee, Lessor shall have the right to
recover Lessor’s damages from Lessee, except as provided in Paragraph 8.6.

9.5 Damage Near End of Term. If at any time during the last 6 months of this
Lease there is damage for which the cost to repair exceeds one month’s Base
Rent, whether or not an Insured Loss, Lessor may terminate this Lease effective
60 days following the date of occurrence of such damage by giving a written
termination notice to Lessee within 30 days after the date of occurrence of such
damage. Notwithstanding the foregoing, if Lessee at that time has an exercisable
option to extend this Lease or to purchase the Premises, then Lessee may
preserve this Lease by, (a) exercising such option and (b) providing Lessor with
any shortage in insurance proceeds (or adequate assurance thereof) needed to
make the repairs on or before the earlier of (i) the date which is 10 days after
Lessee’s receipt of Lessor’s written notice purporting to terminate this Lease,
or (ii) the day prior to the date upon which such option expires. If Lessee duly
exercises such option during such period and provides Lessor with funds (or
adequate assurance thereof) to cover any shortage in insurance proceeds, Lessor
shall, at Lessor’s commercially reasonable expense, repair such damage as soon
as reasonably possible and this Lease shall continue in full force and effect.
If Lessee fails to exercise such option and provide such funds or assurance
during such period, then this Lease shall terminate on the date specified in the
termination notice and Lessee’s option shall be extinguished.

9.6 Abatement of Rent; Lessee’s Remedies.

(a) Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee’s use or access of the Premises is
impaired, but not to exceed the proceeds received from the Rental Value
insurance. All other obligations of Lessee hereunder shall be performed by
Lessee, and Lessor shall have no liability for any such damage, destruction,
remediation, repair or restoration except as provided herein.

(b) Remedies. If Lessor shall be obligated to repair or restore the Premises and
does not commence, in a substantial and meaningful way, such repair or
restoration within 90 60 days after such obligation shall accrue, Lessee may, at
any time prior to the commencement of such repair or restoration, give written
notice to Lessor and to any Lenders of which Lessee has actual notice, of
Lessee’s election to terminate this Lease on a date not less than 60 days
following the giving of such notice. If Lessee gives such notice and such repair
or restoration is not commenced within 30 days thereafter, this Lease shall
terminate as of the date specified in said notice. If the repair or restoration
is commenced within such 30 days, this Lease shall continue in full force and
effect. “Commence” shall mean either the unconditional authorization of the
preparation of the required plans, or the beginning of the actual work on the
Premises, whichever first occurs.

9.7 Termination; Advance Payments. Upon termination of this Lease pursuant to
Paragraph 6.2(g) or Paragraph 9, an equitable adjustment shall be made
concerning advance Base Rent and any other advance payments made by Lessee to
Lessor. Lessor shall, in addition, return to Lessee so much of Lessee’s Security
Deposit as has not been, or is not then required to be, used by Lessor.

9.8 Waive Statutes. Lessor and Lessee agree that the terms of this Lease shall
govern the effect of any damage to or destruction of the Premises with respect
to the termination of this Lease and hereby waive the provisions of any present
or future statute to the extent inconsistent herewith.

10. Real Property Taxes.



 

 14 

   





--------------------------------------------------------------------------------

10.1 Definitions. As used herein, the term “Real Property Taxes” shall include
any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Project, Lessor’s right
to other income therefrom, and/or Lessor’s business of leasing, by any authority
having the direct or indirect power to tax and where the funds are generated
with reference to the Project address and where the proceeds so generated are to
be applied by the city, county or other local taxing authority of a jurisdiction
within which the Project is located. “Real Property Taxes” shall also include
any tax, fee, levy, assessment or charge, or any increase therein: (i) imposed
by reason of events occurring during the term of this Lease, including but not
limited to, a change in the ownership of the Project, (ii) a change in the
improvements thereon, and/or (iii) levied or assessed on machinery or equipment
provided by Lessor to Lessee pursuant to this Lease.

*10.2 Payment of Taxes. Except as otherwise provided in Paragraph 10.3, Lessor
shall pay the Real Property Taxes applicable to the Project, and said payments
shall be included in the calculation of Operating Expenses in accordance with
the provisions of Paragraph 4.2. *Lessee shall not be responsible for increase
in property taxes due to change in ownership.

10.3 Additional Improvements. Operating Expenses shall not include Real Property
Taxes specified in the tax assessor’s records and work sheets as being caused by
additional improvements placed upon the Project by other lessees or by Lessor
for the exclusive enjoyment of such other lessees. Notwithstanding Paragraph
10.2 hereof, Lessee shall, however, pay to Lessor at the time Operating Expenses
are payable under Paragraph 4.2, the entirety of any increase in Real Property
Taxes if assessed solely by reason of Alterations, Trade Fixtures or Utility
Installations placed upon the Premises by Lessee or at Lessee’s request or by
reason of any alterations or improvements to the Premises made by Lessor
subsequent to the execution of this Lease by the Parties.

10.4 Joint Assessment. If the Building is not separately assessed, Real Property
Taxes allocated to the Building shall be an equitable proportion of the Real
Property Taxes for all of the land and improvements included within the tax
parcel assessed, such proportion to be determined by Lessor from the respective
valuations assigned in the assessor’s work sheets or such other information as
may be reasonably available. Lessor’s reasonable determination thereof, in good
faith, shall be conclusive.

10.5 Personal Property Taxes. Lessee shall pay prior to delinquency all taxes
assessed against and levied upon Lessee Owned Alterations and Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee contained in the Premises. When possible, Lessee shall cause its
Lessee Owned Alterations and Utility Installations, Trade Fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Lessor. If any of Lessee’s said property shall be
assessed with Lessor’s real property, Lessee shall pay Lessor the taxes
attributable to Lessee’s property within 10 days after receipt of a written
statement setting forth the taxes applicable to Lessee’s property.



 

 15 

   





--------------------------------------------------------------------------------

   

11. Utilities and Services.

11.1 Services Provided by Lessor. Lessor shall provide heating, ventilation, air
conditioning, reasonable amounts of electricity for normal lighting and office
machines, *water for reasonable and normal drinking and lavatory use* in the
common areas in connection with an office, and replacement light bulbs and/or
fluorescent tubes and ballasts for standard overhead fixtures. Lessor shall also
provide janitorial services to the Premises and Common Areas 5 times per week,
excluding Building Holidays, or pursuant to the attached janitorial schedule, if
any. Lessor shall not, however, be required to provide janitorial services to
kitchens or storage areas included within the Premises. Lessee shall be
responsible for providing its personal supplies and paper goods to the Premises.

11.2 Services Exclusive to Lessee. Lessee shall pay for all water, gas, heat,
light, power, telephone and other utilities and services specially or
exclusively supplied and/or metered exclusively to the Premises or to Lessee,
together with any taxes thereon. If a service is deleted by Paragraph 1.13 and
such service is not separately metered to the Premises, Lessee shall pay at
Lessor’s option, either Lessee’s Share or a reasonable proportion to be
determined by Lessor of all charges for such jointly metered service.

11.3 Hours of Service. Said services and utilities shall be provided during
times set forth in Paragraph 1.12. Utilities and services required at other
times shall be subject to advance request and reimbursement by Lessee to Lessor
of the cost thereof.

11.4 Excess Usage by Lessee. Lessee shall not make connection to the utilities
except by or through existing outlets and shall not install or use machinery or
equipment in or about the Premises that uses excess water, lighting or power, or
suffer or permit any act that causes extra burden upon the utilities or
services, including but not limited to security and trash services, over
standard office usage for the Project. Lessor shall require Lessee to reimburse
Lessor for any excess expenses or costs that may arise out of a breach of this
subparagraph by Lessee. Lessor may, in its sole discretion, install at Lessee’s
expense supplemental equipment and/or separate metering applicable to Lessee’s
excess usage or loading.

11.5 Interruptions. There shall be no abatement of rent and Lessor shall not be
liable in any respect whatsoever for the inadequacy, stoppage, interruption or
discontinuance of any utility or service due to riot, strike, labor dispute,
breakdown, accident, repair or other cause beyond Lessor’s reasonable control or
in cooperation with governmental request or directions.

12. Assignment and Subletting.

12.1 Lessor’s Consent Required.

(a) Lessee shall not voluntarily or by operation of law assign, transfer,
mortgage or encumber (collectively, “assign or assignment”) or sublet all or any
part of Lessee’s interest in this Lease or in the Premises, except to an
affiliate company, person or entity that controls, shares common control with or
is controlled by Lessee, and agrees to the terms and conditions of this Lease
Agreement, without Lessor’s prior written consent.

(b) Unless Lessee is a corporation and its stock is publicly traded on a
national stock exchange, a change in the control of Lessee shall constitute an
assignment requiring consent. The transfer, on a cumulative basis, of 25% 51% or
more of the voting control of Lessee shall constitute a change in control for
this purpose.

(c) The involvement of Lessee or its assets in any transaction, or series of
transactions (by way of merger, sale, acquisition, financing, transfer,
leveraged buyout or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee’s assets occurs, which results or will
result in a reduction of the Net Worth of Lessee by an amount greater than 25%
51% of such Net Worth as it was represented at the time of the execution of this
Lease or at the time of the most recent assignment to which Lessor has
consented, or as it exists immediately prior to said transaction or transactions
constituting such reduction, whichever was or is greater, shall be considered an
assignment of this Lease to which Lessor may withhold its consent. “Net Worth of
Lessee” shall mean the net worth of Lessee (excluding any guarantors)
established under generally accepted accounting principles.

(d) An assignment or subletting without consent shall, at Lessor’s option, be a
Default curable after notice per Paragraph 13.1(c), or a noncurable Breach
without the necessity of any notice and grace period. If Lessor elects to treat
such unapproved assignment or subletting as a noncurable Breach, Lessor may
either: (i) terminate this Lease, or (ii) upon 30 days written notice, increase
the monthly Base Rent to 110% of the Base Rent then in effect. Further, in the
event of such Breach and rental adjustment, (i) the purchase price of any option
to purchase the Premises held by Lessee shall be subject to similar adjustment
to 110% of the price previously in effect, and (ii) all fixed and non-fixed
rental adjustments scheduled during the remainder of the Lease term shall be
increased to 110% of the scheduled adjusted rent.

(e) Lessee’s remedy for any breach of Paragraph 12.1 by Lessor shall be limited
to compensatory damages and/or injunctive relief.

(f) Lessor may reasonably withhold consent to a proposed assignment or
subletting if Lessee is in Default, beyond any applicable cure period, at the
time consent is requested.

(g) Notwithstanding the foregoing, allowing a diminimus portion of the Premises,
i e. 20 square feet or less, to be used by a third party vendor in connection
with the installation of a vending machine or payphone shall not constitute a
subletting.

(h) Lessee’s acquisition by an affiliate company, see Section 12.1(a) that does
not require Lessor’s consent, shall not void the Lease.

12.2 Terms and Conditions Applicable to Assignment and Subletting.

(a) Regardless of Lessor’s consent, no assignment or subletting shall: (i) be
effective without the express written assumption by such assignee or sublessee
of the obligations of Lessee under this Lease, (ii) release Lessee of any
obligations hereunder, or (iii) alter the primary liability of Lessee for the
payment of Rent or for the performance of any other obligations to be performed
by Lessee.

(b) Lessor may accept Rent or performance of Lessee’s obligations from any
person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor’s right to exercise its remedies for Lessee’s Default or Breach.



 

 16 

   





--------------------------------------------------------------------------------

(c) Lessor’s consent to any assignment or subletting shall not constitute a
consent to any subsequent assignment or subletting.

(d) In the event of any Default or Breach by Lessee, Lessor may proceed directly
against Lessee, any Guarantors or anyone else responsible for the performance of
Lessee’s obligations under this Lease, including any assignee or sublessee,
without first exhausting Lessor’s remedies against any other person or entity
responsible therefore to Lessor, or any security held by Lessor.

(e) Each request for consent to an assignment or subletting shall be in writing,
accompanied by information relevant to Lessor’s determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $500 as
consideration for Lessor’s considering and processing said request. Lessee
agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested. (See also Paragraph 36)

(f) Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment, entering into such sublease, or entering into
possession of the Premises or any portion thereof, be deemed to have assumed and
agreed to conform and comply with each and every term, covenant, condition and
obligation herein to be observed or performed by Lessee during the term of said
assignment or sublease, other than such obligations as are contrary to or
inconsistent with provisions of an assignment or sublease to which Lessor has
specifically consented to in writing.

(g) Lessor’s consent to any assignment or subletting shall not transfer to the
assignee or sublessee any Option granted to the original Lessee by this Lease
unless such transfer is specifically consented to by Lessor in writing. (See
Paragraph 39.2)

12.3 Additional Terms and Conditions Applicable to Subletting. The following
terms and conditions shall apply to any subletting by Lessee of all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein:

(a) Lessee hereby assigns and transfers to Lessor all of Lessee’s interest in
all Rent payable on any sublease, and Lessor may collect such Rent and apply
same toward Lessee’s obligations under this Lease; provided, however, that until
a Breach shall occur in the performance of Lessee’s obligations, Lessee may
collect said Rent. In the event that the amount collected by Lessor exceeds
Lessee’s then outstanding obligations any such excess shall be refunded to
Lessee. Any Lessee payment or other sums received by Lessee or any other person
in connection with this Lease shall be conclusively presumed to have been paid
by Lessee or on Lessee’s behalf. If, as a result of any proposed Assignment or
Sublease, Lessee receives rent or other consideration, either initially or over
the term of the Assignment or Sublease, in excess of the rent called for
hereunder, or in the case of the Sublease of a portion of the Premises, in
excess of the rent allocable to such portion, Lessee shall pay to Lessor as
additional rent hereunder, 50% of net profits of each such payment of rent or
other consideration received by Lessee promptly after its receipt. Lessor shall
not, by reason of the foregoing or any assignment of such sublease, nor by
reason of the collection of Rent, be deemed liable to the sublessee for any
failure of Lessee to perform and comply with any of Lessee’s obligations to such
sublessee. Lessee hereby irrevocably authorizes and directs any such sublessee,
upon receipt of a written notice from Lessor stating that a Breach exists in the
performance of Lessee’s obligations under this Lease, to pay to Lessor all Rent
due and to become due under the sublease. Sublessee shall rely upon any such
notice from Lessor and shall pay all Rents to Lessor without any obligation or
right to inquire as to whether such Breach exists, notwithstanding any claim
from Lessee to the contrary.

(b) In the event of a Breach by Lessee, Lessor may, at its option, require
sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.

(c) Any matter requiring the consent of the sublessor under a sublease shall
also require the consent of Lessor.



 

 17 

   





--------------------------------------------------------------------------------

   

(d) No sublessee shall further assign or sublet all or any part of the Premises
without Lessor’s prior written consent.

(e) Lessor shall deliver a copy of any notice of Default or Breach by Lessee to
the sublessee, who shall have the right to cure the Default of Lessee within the
grace period, if any, specified in such notice. The sublessee shall have a right
of reimbursement and offset from and against Lessee for any such Defaults cured
by the sublessee.

13. Default; Breach; Remedies.

13.1 Default; Breach. A “Default” is defined as a failure by the Lessee to
comply with or perform any of the terms, covenants, conditions or Rules and
Regulations under this Lease. A “Breach” is defined as the occurrence of one or
more of the following Defaults, and the failure of Lessee to cure such Default
within any applicable grace period:

(a) The abandonment of the Premises; or the vacating of the Premises without
providing a commercially reasonable level of security, or where the coverage of
the property insurance described in Paragraph 8.3 is jeopardized as a result
thereof, or without providing reasonable assurances to minimize potential
vandalism.

(b) The failure of Lessee to make any payment of Rent or any Security Deposit
required to be made by Lessee hereunder, whether to Lessor or to a third party,
when due, to provide reasonable evidence of insurance or surety bond, or to
fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 3 business days following
written notice to Lessee.

(c) The commission of waste, act or acts constituting public or private
nuisance, and/or an illegal activity on the Premises by Lessee, where such
actions continue for a period of 3 business days following written notice to
Lessee.

(d) The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certificate, (v) a requested subordination, (vi) evidence concerning any
guaranty and/or Guarantor, (vii) any document requested under Paragraph 41,
(viii) material data safety sheets (MSDS), or (ix) any other documentation or
information which Lessor may reasonably require of Lessee under the terms of
this Lease, where any such failure continues for a period of 10 days following
written notice to Lessee.

(e) A Default by Lessee as to the terms, covenants, conditions or provisions of
this Lease, or of the rules adopted under Paragraph 2.9 hereof, other than those
described in subparagraphs 13.1(a): (b) or (c), above, where such Default
continues for a period of 30 days after written notice; provided, however, that
if the nature of Lessee’s Default is such that more than 30 days are reasonably
required for its cure, then it shall not be deemed to be a Breach if Lessee
commences such cure within said 30 day period and thereafter diligently
prosecutes such cure to completion.

(f) The occurrence of any of the following events: (i) the making of any general
arrangement or assignment for the benefit of creditors; (ii) becoming a “debtor”
as defined in 11 U.S.C. § 101 or any successor statute thereto (unless, in the
case of a petition filed against Lessee, the same is dismissed within 60 days);
(iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within 30
days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where such seizure is not discharged within 30 days;
provided, however, in the event that any provision of this subparagraph is
contrary to any applicable law, such provision shall be of no force or effect
and not affect the validity of the remaining provisions.

(g) The discovery that any financial statement of Lessee or of any Guarantor
given to Lessor was materially false.

(h) If the performance of Lessee’s obligations under this Lease is guaranteed:
(i) the death of a Guarantor, (ii) the termination of a Guarantor’s liability
with respect to this Lease other than in accordance with the terms of such
guaranty, (iii) a Guarantor’s becoming insolvent or the subject of a bankruptcy
filing, (iv) a Guarantor’s refusal to honor the guaranty, or (v) a Guarantor’s
breach of its guaranty obligation on an anticipatory basis, and Lessee’s
failure, within 60 days following written notice of any such event, to provide
written alternative assurance or security, which, when coupled with the then
existing resources of Lessee, equals or exceeds the combined financial resources
of Lessee and the Guarantors that existed at the time of execution of this
Lease.

13.2 Remedies. If Lessee fails to perform any of its affirmative duties or
obligations, within 10 days after written notice (or in case of an emergency,
without notice), Lessor may, at its option, perform such duty or obligation on
Lessee’s behalf, including but not limited to the obtaining of reasonably
required bonds, insurance policies, or governmental licenses, permits or
approvals. Lessee shall pay to Lessor an amount equal to 115% of the reasonable
and documented costs and expenses incurred by Lessor in such performance upon
receipt of an invoice therefor. In the event of a Breach, Lessor may, with or
without further notice or demand, and without limiting Lessor in the exercise of
any right or remedy which Lessor may have by reason of such Breach:

(a) Terminate Lessee’s right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession to Lessor. In such event Lessor shall be entitled to recover from
Lessee: (i) the unpaid Rent which had been earned at the time of termination;
(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Lessee proves could have been reasonably
avoided; (iii) the worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that the Lessee proves could be reasonably avoided; and
(iv) any other amount necessary to compensate Lessor for all the detriment
proximately caused by the Lessee’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including but not limited to the cost of recovering possession of the
Premises, expenses of reletting, including necessary renovation and alteration
of the Premises, reasonable attorneys’ fees, and that portion of any leasing
commission paid by Lessor in connection with this Lease applicable to the
unexpired term of this Lease. The worth at the time of award of the amount
referred to in provision (iii) of the immediately preceding sentence shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of the District within which the Premises are located at the time of award
plus one percent. Efforts by Lessor to mitigate damages caused by Lessee’s
Breach of this Lease shall not waive Lessor’s right to recover damages under
Paragraph 12. If termination of this Lease is obtained through the provisional
remedy of unlawful detainer, Lessor shall have the right to recover in such
proceeding any unpaid Rent and damages as are recoverable therein, or Lessor may
reserve the right to recover all or any part thereof in a separate suit. If a
notice and grace period required under Paragraph 13.1 was not previously given,
a notice to pay rent or quit, or to perform or quit given to Lessee under the
unlawful detainer statute shall also constitute the notice required by Paragraph
13.1. In such case, the applicable grace period required by Paragraph 13.1 and
the unlawful detainer statute shall run concurrently, and the failure of Lessee
to cure the Default within the

 

 18 

   





--------------------------------------------------------------------------------

greater of the two such grace periods shall constitute both an unlawful detainer
and a Breach of this Lease entitling Lessor to the remedies provided for in this
Lease and/or by said statute.

(b) Continue the Lease and Lessee’s right to possession and recover the Rent as
it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor’s interests, shall not
constitute a termination of the Lessee’s right to possession.

(c) Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state wherein the Premises are located. The expiration
or termination of this Lease and/or the termination of Lessee’s right to
possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee’s occupancy of the Premises.

13.3 Inducement Recapture. Any agreement for free or abated rent or other
charges, or for the giving or paying by Lessor to or for Lessee of any cash or
other bonus, inducement or consideration for Lessee’s entering into this Lease,
all of which concessions are hereinafter referred to as “Inducement Provisions”,
shall be deemed conditioned upon Lessee’s full and faithful performance of all
of the terms, covenants and conditions of this Lease. Upon Breach of this Lease
by Lessee, any such Inducement Provision shall automatically be deemed deleted
from this Lease and of no further force or effect, and any rent, other charge,
bonus, inducement or consideration theretofore abated, given or paid by Lessor
under such an Inducement Provision shall be immediately due and payable by
Lessee to Lessor, notwithstanding any subsequent cure of said Breach by Lessee.
The acceptance by Lessor of rent or the cure of the Breach which initiated the
operation of this paragraph shall not be deemed a waiver by Lessor of the
provisions of this paragraph unless specifically so stated in writing by Lessor
at the time of such acceptance.

13.4 Late Charges. Lessee hereby acknowledges that late payment by Lessee of
Rent will cause Lessor to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain. Such costs include,
but are not limited to, processing and accounting charges, and late charges
which may be imposed upon Lessor by any Lender. Accordingly, if any Rent shall
not be received by Lessor within 5 10 days after such amount shall be due, then,
without any requirement for notice to Lessee, Lessee shall immediately pay to
Lessor a one-time late charge equal to 10% of each such overdue amount or $100,
whichever is greater. The parties hereby agree that such late charge represents
a fair and reasonable estimate of the costs Lessor will incur by reason of such
late payment. Acceptance of such late charge by Lessor shall in no event
constitute a waiver of Lessee’s Default or Breach with respect to such overdue
amount, nor prevent the exercise of any of the other rights and remedies granted
hereunder. In the event that a late charge is payable hereunder, whether or not
collected, for 3 consecutive installments of Base Rent, then notwithstanding any
provision of this Lease to the contrary, Base Rent shall, at Lessor’s option,
become due and payable quarterly in advance.

13.5 Interest. Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, when due as to scheduled payments (such as Base
Rent) or within 30 days following the date on which it was due for nonscheduled
payment, shall bear interest from the date when due, as to scheduled payments,
or the 31st day after it was due as to nonscheduled payments. The interest
(“Interest”) charged shall be computed at the rate of 10% per annum but shall
not exceed the maximum rate allowed by law. Interest is payable in addition to
the potential late charge provided for in Paragraph 13.4.



 

 19 

   





--------------------------------------------------------------------------------

   

13.6 Breach by Lessor.

(a) Notice of Breach. Lessor shall not be deemed in breach of this Lease unless
Lessor fails within a reasonable time to perform an obligation required to be
performed by Lessor. For purposes of this Paragraph, a reasonable time shall in
no event be less than 30 days after receipt by Lessor, and any Lender whose name
and address shall have been furnished Lessee in writing for such purpose, of
written notice specifying wherein such obligation of Lessor has not been
performed; provided, however, that if the nature of Lessor’s obligation is such
that more than 30 days are reasonably required for its performance, then Lessor
shall not be in breach if performance is commenced within such 30 day period and
thereafter diligently pursued to completion.

(b) Performance by Lessee on Behalf of Lessor. In the event that neither Lessor
nor Lender cures said breach within 30 days after receipt of said notice, or if
having commenced said cure they do not diligently pursue it to completion, then
Lessee may elect to cure said broach at Lessee’s expense and offset from Rent
the actual and reasonable cost to perform such sure, provided however, that such
offset shall not exceed an amount equal to the greater of one month’s Base Rent
or the Security Deposit, reserving Lessee’s right to seek reimbursement from
Lessor for any such expense in excess of such offset. Lessee shall document the
cost of said cure and supply said documentation to Lessor.

14. Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(collectively “Condemnation”), this Lease shall terminate as to the part taken
as of the date the condemning authority takes title or possession, whichever
first occurs. If more than 10% of the rentable floor area of the Premises, or
more than 25% of Lessee’s Reserved Parking Spaces, if any, are taken by
Condemnation, Lessee may, at Lessee’s option, to be exercised in writing within
10 days after Lessor shall have given Lessee written notice of such taking (or
in the absence of such notice, within 10 days after the condemning authority
shall have taken possession) terminate this Lease as of the date the condemning
authority takes such possession. If Lessee does not terminate this Lease in
accordance with the foregoing, this Lease shall remain in full force and effect
as to the portion of the Premises remaining, except that the Base Rent shall be
reduced in proportion to the reduction in utility of the Premises caused by such
Condemnation. Condemnation awards and/or payments shall be the property of
Lessor, whether such award shall be made as compensation for diminution in value
of the leasehold, the value of the part taken, or for severance damages;
provided, however, that Lessee shall be entitled to any compensation for
Lessee’s relocation expenses, loss of business goodwill and/or Trade Fixtures,
without regard to whether or not this Lease is terminated pursuant to the
provisions of this Paragraph. All Alterations and Utility Installations made to
the Premises by Lessee, for purposes of Condemnation only, shall be considered
the property of the Lessee and Lessee shall be entitled to any and all
compensation which is payable therefor. In the event that this Lease is not
terminated by reason of the Condemnation, Lessor shall repair any damage to the
Premises caused by such Condemnation.

15. Brokerage Fees.

15.1 Additional Commission. In addition to the payments owed pursuant to
Paragraph 1.10 above, and unless Lessor and the Brokers otherwise agree in
writing. Lessor agrees that: (a) if Lessee exercises any Option, (b) if Lessee
acquires from Lessor any rights to the Premises or other premises owned by
Lessor and located within the Project, (c) if Lessee remains in possession of
the Premises, with the consent of Lessor, after the expiration of this Lease, or
(d) if Base Rent is increased, whether by agreement or operation of an
escalation clause herein, then, Lessor shall pay Brokers a fee in accordance
with the schedule of the Brokers in effect at the time of the execution of this
Lease.

15.2 Assumption of Obligations. Any buyer or transferee of Lessor’s interest in
this Lease shall be deemed to have assumed Lessor’s obligation hereunder.
Brokers shall be third party beneficiaries of the provisions of Paragraphs 1.10;
15, 22 and 31. If Lessor fails to pay to Brokers any amounts due as and for
brokerage fees pertaining to this Lease when due, then such amounts shall accrue
Interest. In addition, if Lessor fails to pay any amounts to Lessee’s Broker
when due, Lessee’s Broker may send written notice to Lessor and Lessee of such
failure and if Lessor fails to pay such amounts within 10 days after said
notice, Lessee shall pay said monies to its Broker and offset such amounts
against Rent. In addition Lessee’s Broker shall be deemed to be a third party
beneficiary of any commission agreement entered into by and/or between Lessor
and Lessor’s Broker for the limited purpose of collecting any brokerage fee
owed.

15.3 Representations and Indemnities of Broker Relationships. Lessee and Lessor
each represent and warrant to the other that it has had no dealings with any
person, firm, broker or finder (other than the Brokers, if any) in connection
with this Lease, and that no one other than said named Brokers is entitled to
any commission or finder’s fee in connection herewith. Lessee and Lessor do each
hereby agree to indemnify, protect, defend and hold the other harmless from and
against liability for compensation or charges which may be claimed by any such
unnamed broker, finder or other similar party by reason of any dealings or
actions of the indemnifying Party, including any costs, expenses, attorneys’
fees reasonably incurred with respect thereto.

16. Estoppel Certificates.

(a) Each Party Lessee, (as “Responding Party”) shall within 10 days after
written notice from the other Party, Lessor, or Lessor’s representatives, (the
“Requesting Party”) execute, acknowledge and deliver to the Requesting Party a
statement in writing in form similar to the then most current “Estoppel
Certificate” form published by the AIRCommercial Real Estate Association, plus
such additional information, confirmation and/or statements as may be reasonably
requested by the Requesting Party.

(b) If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such 10 day period, the Requesting Party may execute an
Estoppel Certificate stating that: (i) the Lease is in full force and effect
without modification except as may be represented by the Requesting Party ,
(ii) there are no uncured defaults in the Requesting Party’s performance, and
(iii) if Lessor is the Requesting Party, not more than one month’s rent has been
paid in advance. Prospective purchasers and encumbrancers may rely upon the
Requesting Party’s Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate.

(c) If Lessor desires to finance, refinance, or sell the Premises, or any part
thereof, Lessee and all Guarantors shall deliver to any potential lender or
purchaser designated by Lessor such financial statements as may be reasonably
required by such lender or purchaser, including but not limited to Lessee’s
financial statements for the past 3 years, and updated credit data of any type
previously provided by Lessee, but only one time per year, All such financial
statements shall be received by Lessor and such lender or purchaser in
confidence and shall be used only for the purposes herein set forth.

17. Definition of Lessor. The term “Lessor” as used herein shall mean the owner
or owners at the time in question of the fee title to the Premises, or, if this
is a sublease, of the Lessee’s interest in the prior lease. In the event of a
transfer of Lessor’s title or interest in

 

 20 

   





--------------------------------------------------------------------------------

the Premises or this Lease, Lessor shall deliver to the transferee or assignee
(in cash or by credit) any unused Security Deposit held by Lessor. Except as
provided in Paragraph 15, upon such transfer or assignment and delivery of the
Security Deposit, as aforesaid, the prior Lessor shall be relieved of all
liability with respect to the obligations and/or covenants under this Lease
thereafter to be performed by the Lessor. Subject to the foregoing, the
obligations and/or covenants in this Lease to be performed by the Lessor shall
be binding only upon the Lessor as hereinabove defined.

18. Severability. The invalidity of any provision of this Lease, as determined
by a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.

19. Days. Unless otherwise specifically indicated to the contrary, the word
“days” as used in this Lease shall mean and refer to calendar days.

20. Limitation on Liability. The obligations of Lessor under this Lease shall
not constitute personal obligations of Lessor or its partners, members,
directors, officers or shareholders, and Lessee shall look to the Project, and
to no other assets of Lessor, for the satisfaction of any liability of Lessor
with respect to this Lease, and shall not seek recourse against Lessor’s
partners, members, directors, officers or shareholders, or any of their personal
assets for such satisfaction.

21. Time of Essence. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the Parties under this Lease.

22. No Prior or Other Agreements; Broker Disclaimer. This Lease contains all
agreements between the Parties with respect to any matter mentioned herein, and
no other prior or contemporaneous agreement or understanding shall be effective.
Lessor and Lessee each represents and warrants to the Brokers that it has made,
and is relying solely upon, its own investigation as to the nature, quality,
character and financial responsibility of the other Party to this Lease and as
to the use, nature, quality and character of the Premises. Brokers have no
responsibility with respect thereto or with respect to any default or breach
hereof by either Party. The liability (including court costs and attorneys’
fees) of any Broker with respect to negotiation, execution, delivery or
performance by either Lessor or Lessee under this Lease or any amendment or
modification hereto shall be limited to an amount up to the fee received by such
Broker pursuant to this Lease; provided, however, that the foregoing limitation
on each Broker’s liability shall not be applicable to any gross negligence or
willful misconduct of such Broker.

23. Notices.

23.1 Notice Requirements. All notices required or permitted by this Lease or
applicable law shall be in writing and may be delivered in person (by hand or by
courier) or may be sent by regular, certified or registered mail or U.S. Postal
Service Express Mail, with postage prepaid, or by facsimile transmission, and
shall be deemed sufficiently given if served in a manner specified in this
Paragraph 23. The addresses noted adjacent to a Party’s Lessee’s signature on
this Lease shall be that Party’s Lessee’s address for delivery or mailing of
notices. The address listed in Paragraph 4 of the Addendum I will be the
Lessor’s address for delivery or mailing of notices to Lessor. Either Party may
by written notice to the other specify a different address for notice, except
that upon Lessee’s taking possession of the Premises, the Premises shall
constitute Lessee’s address for notice. A copy of all notices to Lessor shall be
concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate in writing.

23.2 Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery



 

 21 

   





--------------------------------------------------------------------------------

shown on the receipt card, or if no delivery date is shown, the postmark
thereon. If sent by regular mail the notice shall be deemed given 72 hours after
the same is addressed as required herein and mailed with postage prepaid.
Notices delivered by United States Express Mail or overnight courier that
guarantee next day delivery shall be deemed given 24 hours after delivery of the
same to the Postal Service or courier. Notices transmitted by facsimile
transmission or similar means shall be deemed delivered upon telephone
confirmation of receipt (confirmation report from fax machine is sufficient),
provided a copy is also delivered via delivery or mail. If notice is received on
a Saturday, Sunday or legal holiday, it shall be deemed received on the next
business day.

24. Waivers. No waiver by Lessor of the Default or Breach of any term, covenant
or condition hereof by Lessee, shall be deemed a waiver of any other term,
covenant or condition hereof, or of any subsequent Default or Breach by Lessee
of the same or of any other term, covenant or condition hereof. Lessor’s consent
to, or approval of, any act shall not be deemed to render unnecessary the
obtaining of Lessor’s consent to, or approval of, any subsequent or similar act
by Lessee, or be construed as the basis of an estoppel to enforce the provision
or provisions of this Lease requiring such consent. The acceptance of Rent by
Lessor shall not be a waiver of any Default or Breach by Lessee. Any payment by
Lessee may be accepted by Lessor on account of moneys or damages due Lessor,
notwithstanding any qualifying statements or conditions made by Lessee in
connection therewith, which such statements and/or conditions shall be of no
force or effect whatsoever unless specifically agreed to in writing by Lessor at
or before the time of deposit of such payment.

25. Disclosures Regarding The Nature of a Real Estate Agency Relationship.

(a) When entering into a discussion with a real estate agent regarding a real
estate transaction, a Lessor or Lessee should from the outset understand what
type of agency relationship or representation it has with the agent or agents in
the transaction. Lessor and Lessee acknowledge being advised by the Brokers in
this transaction, as follows:

(i) Lessor’s Agent. A Lessor’s agent under a listing agreement with the Lessor
acts as the agent for the Lessor only. A Lessor’s agent or subagent has the
following affirmative obligations: To the Lessor: A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Lessor. To the Lessee
and the Lessor: a. Diligent exercise of reasonable skills and care in
performance of the agent’s duties. b. A duty of honest and fair dealing and good
faith. c. A duty to disclose all facts known to the agent materially affecting
the value or desirability of the property that are not known to, or within the
diligent attention and observation of, the Parties. An agent is not obligated to
reveal to either Party any confidential information obtained from the other
Party which does not involve the affirmative duties set forth above.

(ii) Lessee’s Agent. An agent can agree to act as agent for the Lessee only. In
these situations, the agent is not the Lessor’s agent, even if by agreement the
agent may receive compensation for services rendered, either in full or in part
from the Lessor. An agent acting only for a Lessee has the following affirmative
obligations. To the Lessee: A fiduciary duty of utmost care, integrity, honesty,
and loyalty in dealings with the Lessee. To the Lessee and the Lessor: a.
Diligent exercise of reasonable skills and care in performance of the agent’s
duties. b. A duty of honest and fair dealing and good faith. c. A duty to
disclose all facts known to the agent materially affecting the value or
desirability of the property that are not known to, or within the diligent
attention and observation of, the Parties. An agent is not obligated to reveal
to either Party any confidential information obtained from the other Party which
does not involve the affirmative duties set forth above.

(iii) Agent Representing Both Lessor and Lessee. A real estate agent, either
acting directly or through one or more associate licenses, can legally be the
agent of both the Lessor and the Lessee in a transaction, but only with the
knowledge and consent of both the Lessor and the Lessee. In a dual agency
situation, the agent has the following affirmative obligations to both the
Lessor and the Lessee: a. A fiduciary duty of utmost care, integrity, honesty
and loyalty in the dealings with either Lesser or the Lessee. b. Other duties to
the Lessor and the Lessee as stated above in subparagraphs (i) or (ii). In
representing both Lessor and Lessee, the agent may not without the express
permission of the respective Party, disclose to the other Party that the Lessor
will accept rent in an amount less than that indicated in the listing or that
the Lessee is willing to pay a higher rent than that offered. The above duties
of the agent in a real estate transaction do not relieve a Lessor or Lessee from
the responsibility to protect their own interests. Lessor and Lessee should
carefully read all agreements to assure that they adequately express their
understanding of the transaction. A real estate agent is a person qualified to
advise about real estate. If legal or tax advise is desired, consult a competent
professional.

(b) Brokers have no responsibility with respect to any default or breach hereof
by either Party. The Parties agree that no lawsuit or other legal proceeding
involving any breach of duty, error or omission relating to this Lease may be
brought against Broker more than one year after the Start Date and that the
liability (including court costs and attorneys’ fees), of any Broker with
respect to any such lawsuit and/or legal proceeding shall not exceed the fee
received by such Broker pursuant to this Lease; provided, however, that the
foregoing limitation on each Broker’s liability shall not be applicable to any
gross negligence or willful misconduct of such Broker.

(c) Buyer and Seller agree to identify to Brokers as “Confidential” any
communication or information given Brokers that is considered by such Party to
be confidential.

26. No Right To Holdover. Lessee has no right to retain possession of the
Premises or any part thereof beyond the expiration or termination of this Lease.
In the event that Lessee holds over, then the Base Rent shall be increased to
150% of the Base Rent applicable immediately preceding the expiration or
termination. In the event that Lessee holds over in violation of this paragraph,
then in addition to the increase in Base Rent and all additional rent, Lessee
shall be liable to Lessor for all costs, losses, claims or liabilities
(including attorney’s fees) which Lessor may incur as a result of Lessee’s
failure to surrender possession of the Premises to Lessor upon the expiration or
earlier termination of this Lease. Nothing contained herein shall be construed
as consent by Lessor to any holding over by Lessee.

27. Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.

28. Covenants and Conditions; Construction of Agreement. All provisions of this
Lease to be observed or performed by Lessee are both covenants and conditions.
In construing this Lease, all headings and titles are for the convenience of the
Parties only and shall not be considered a part of this Lease. Whenever required
by the context, the singular shall include the plural and vice versa. This Lease
shall not be construed as if prepared by one of the Parties, but rather
according to its fair meaning as a whole, as if both Parties had prepared it.

29. Binding Effect; Choice of Law. This Lease shall be binding upon the Parties,
their personal representatives, successors and assigns and be governed by the
laws of the State in which the Premises are located. Any litigation between the
Parties hereto concerning this Lease shall be initiated in the county in which
the Premises are located.



 

 22 

   





--------------------------------------------------------------------------------

30. Subordination; Attornment; Non-Disturbance.

30.1 Subordination. This Lease and any Option granted hereby shall be subject
and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, “Security Device”), now or
hereafter placed upon the Premises, to any and all advances made on the security
thereof, and to all renewals, modifications, and extensions thereof. Lessee
agrees that the holders of any such Security Devices (in this Lease together
referred to as “Lender”) shall have no liability or obligation to perform any of
the obligations of Lessor under this Lease. Any Lender may elect to have this
Lease and/or any Option granted hereby superior to the lien of its Security
Device by giving written notice thereof to Lessee, whereupon this Lease and such
Options shall be deemed prior to such Security Device, notwithstanding the
relative dates of the documentation or recordation thereof.

30.2 Attornment. In the event that Lessor transfers title to the Premises, or
the Premises are acquired by another upon the foreclosure or termination of a
Security Device to which this Lease is subordinated (i) Lessee shall, subject to
the non-disturbance provisions of Paragraph 30.3, attorn to such new owner, and
upon request, enter into a new lease, containing all of the terms and provisions
of this Lease, with such new owner for the remainder of the term hereof, or, at
the election of the new owner, this Lease will automatically become a new lease
between Lessee and such new owner, and (ii) Lessor shall thereafter be relieved
of any further obligations hereunder and such new owner shall assume all of
Lessor’s obligations, except that such new owner shall not: (a) be liable for
any act or omission of any prior lessor or with respect to events occurring
prior to acquisition of ownership; (b) be subject to any offsets or defenses
which Lessee might have against any prior lessor, (c) be bound by prepayment of
more than one month’s rent, or (d) be liable for the return of any security
deposit paid to any prior lessor.

30.3 Non-Disturbance. With respect to Security Devices entered into by Lessor
after the execution of this Lease, Lessee’s subordination of this Lease shall be
subject to receiving a commercially reasonable non-disturbance agreement (a
“Non-Disturbance Agreement”) from the Lender which Non-Disturbance Agreement
provides that Lessee’s possession of the Premises, and this Lease, including any
options to extend the term hereof, will not be disturbed so long as Lessee is
not in Breach hereof and attorns to the record owner of the Premises. Further,
within 60 days after the execution of this Lease, Lessor shall use its
commercially reasonable efforts to obtain a Non-Disturbance Agreement from the
holder of any pre-existing Security Device which is secured by the Premises. In
the event that Lessor is unable to provide the Non-Disturbance Agreement within
said 60 days, then Lessee may, at Lessee’s option, directly contact Lender and
attempt to negotiate for the execution and delivery of a Non-Disturbance
Agreement.

30.4 Self-Executing. The agreements contained in this Paragraph 30 shall be
effective without the execution of any further documents; provided, however,
that, upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of the Premises, Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.

31. Attorneys’ Fees. If any Party or Broker brings an action or proceeding
involving the Premises whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable



 

 23 

   





--------------------------------------------------------------------------------

attorneys’ fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, “Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys’ fees award
shall not be computed in accordance with-any court fee schedule, but shall be
such as to fully reimburse all attorneys fees reasonably incurred. In addition,
Lessor shall be entitled to attorneys’ fees, costs and expenses incurred in the
preparation and service of notices of Default and consultations in connection
therewith, whether or not a legal action is subsequently commenced in connection
with such Default or resulting Breach ($200 $500.00 is a reasonable minimum per
occurrence for-such services and consultation).

32. Lessor’s Access; Showing Premises; Repairs. Lessor and Lessor’s agents shall
have the right to enter the Premises at any time, in the case of an emergency,
and otherwise at reasonable times after reasonable prior notice for the purpose
of showing the same to prospective purchasers, lenders, or tenants, and making
such alterations, repairs, improvements or additions to the Premises as Lessor
may deem necessary or desirable and the erecting, using and maintaining of
utilities, services, pipes and conduits through the Premises and/or other
premises as long as there is no material adverse effect on Lessee’s use of the
Premises. All such activities shall be without abatement of rent or liability to
Lessee.

33. Auctions. Lessee shall not conduct, nor permit to be conducted, any auction
upon the Premises without Lessor’s prior written consent. Lessor shall not be
obligated to exercise any standard of reasonableness in determining whether to
permit an auction.

34. Signs. Lessor may place on the Premises ordinary “For Sale” signs at any
time and ordinary “For Lease” signs during the last 6 months of the term hereof.

35. Termination; Merger. Unless specifically stated otherwise in writing by
Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation hereof, or a termination hereof by Lessor for Breach
by Lessee, shall automatically terminate any sublease or lesser estate in the
Premises; provided, however, that Lessor may elect to continue any one or all
existing subtenancies. Lessor’s failure within 10 days following any such event
to elect to the contrary by written notice to the holder of any such lesser
interest, shall constitute Lessor’s election to have such event constitute the
termination of such interest.

36. Consents. Except as otherwise provided herein, wherever in this Lease the
consent of a Party is required to an act by or for the other Party, such consent
shall not be unreasonably withheld, conditioned or delayed. Lessor’s actual
reasonable costs and expenses (including but not limited to architects’,
attorneys’, engineers’ and other consultants’ fees) incurred in the
consideration of, or response to, a request by Lessee for any Lessor consent,
including but not limited to consents to an assignment, a subletting or the
presence or use of a Hazardous Substance, shall be paid by Lessee upon receipt
of an invoice and supporting documentation therefor. Lessor’s consent to any
act, assignment or subletting shall not constitute an acknowledgment that no
Default or Breach by Lessee of this Lease exists, nor shall such consent be
deemed a waiver of any then existing Default or Breach, except as may be
otherwise specifically stated in writing by Lessor at the time of such consent.
The failure to specify herein any particular condition to Lessor’s consent shall
not preclude the imposition by Lessor at the time of consent of such further or
other conditions as are then reasonable with reference to the particular matter
for which consent is being given. In the event that either Party disagrees with
any determination made by the other hereunder and reasonably requests the
reasons for such determination, the determining party shall furnish its reasons
in writing and in reasonable detail within 10 business days following such
request.

37. Guarantor.

37.1 Execution. The Guarantors, if any, shall each execute a guaranty in the
form similar to the most recently published by the AIR Commercial Real Estate
Association.

37.2 Default. It shall constitute a Default of the Lessee if any Guarantor fails
or refuses, upon request to provide: (a) evidence of the execution of the
guaranty, including the authority of the party signing on Guarantor’s behalf to
obligate Guarantor, and in the case of a corporate Guarantor, a certified copy
of a resolution of its board of directors authorizing the making of such
guaranty, (b) current financial statements, (c) an Estoppel Certificate, or
(d) written confirmation that the guaranty is still in effect.

38. Quiet Possession. Subject to payment by Lessee of the Rent and performance
of all of the covenants, conditions and provisions on Lessee’s part to be
observed and performed under this Lease, Lessee shall have quiet possession and
quiet enjoyment of the Premises during the term hereof.

39. Options. If Lessee is granted an Option, as defined below, then the
following provisions shall apply.

39.1 Definition. “Option” shall mean: (a) the right to extend the term of or
renew this Lease; or to extend or renew any lease that Lessee has on other
property of Lessor; (b) the right of first refusal or first offer to tease
either the Premises or other property of Lessor; (c) the right to purchase or
the right of first refusal to purchase the Premises or other-property of lessor.

39.2 Options Personal To Original Lessee. Any Option granted to Lessee in this
Lease is personal to the original Lessee, and cannot be assigned or exercised by
anyone other than said original Lessee and only while the original Lessee is in
full possession of the Premises and, if requested by Lessor, with Lessee
certifying that Lessee has no intention of thereafter assigning or subletting.

39.3 Multiple Options. In the event that Lessee has any multiple Options to
extend or renew this Lease, a later Option cannot be exercised unless the prior
Options have been validly exercised.

39.4 Effect of Default on Options.

(a) Lessee shall have no right to exercise an Option: (i) during the period
commencing with the giving of any notice of Default and continuing until said
Default is cured, (ii) during the period of time any Rent is unpaid (without
regard to whether notice thereof is given Lessee), (iii) during the time Lessee
is in Breach of this Lease, or (iv) in the event that Lessee has been given 3 or
more notices of separate Default, whether or not the Defaults are cured, during
the 12 month period immediately preceding the exercise of the Option.

(b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee’s inability to exercise an Option
because of the provisions of Paragraph 39.4(a).

(c) An Option shall terminate and be of no further force or effect,
notwithstanding Lessee’s due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term or completion of the
purchase, (i) Lessee fails to pay Rent for a period of 30 days after such Rent
becomes due (without any necessity of Lessor to give notice thereof), or (ii) if
Lessee commits a Breach of this Lease.



 

 24 

   





--------------------------------------------------------------------------------

40. Security Measures. Lessee hereby acknowledges that the Rent payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties. In
the event, however, that Lessor should elect to provide security services, then
the cost thereof shall be an Operating Expense. The Project Is not a full
security property and Lessor does not guarantee or warrant the personal security
or safety of Lessee or its invitees. However, any cautionary measures that
Lessor takes (whether a Courtesy Patrol Service, gate, cameras or otherwise)
which may presently exist or later be installed on the Property are neither a
guarantee nor warranty against criminal acts of others on the Project or
otherwise.

41. Reservations.

(a) Lessor reserves the right: (i) to grant, without the consent or joinder of
Lessee, such easements, rights and dedications that Lessor deems necessary,
(ii) to cause the recordation of parcel maps and restrictions, (iii) to create
and/or install new utility raceways, so long as such easements, rights,
dedications, maps, restrictions, and utility raceways do not unreasonably
interfere with the use, access to, quiet enjoyment of or possession of the
Premises by Lessee. Lessor may also: change the name, address or title of the
Building or Project upon at least 90 days prior written notice; provide and
install, at Lessee’s expense, Building standard graphics on the door of the
Premises and such portions of the Common Areas as Lessor shall reasonably deem
appropriate; grant to any lessee the exclusive right to conduct any business as
long as such exclusive right does not conflict with any rights expressly given
herein; and to place such signs, notices or displays as Lessor reasonably deems
necessary or advisable upon the roof, exterior of the Building or the Project or
on pole signs in the Common Areas. Lessee agrees to sign any documents
reasonably requested by Lessor to effectuate such rights. The obstruction of
Lessee’s view, air, or light by any structure erected in the vicinity of the
Building, whether by Lessor or third parties, shall in no way affect this Lease
or impose any liability upon Lessor.

(b) Lessor also reserves the right to move Lessee to other space of comparable
size in the Building or Project. Lessor must provide at least 45 days prior
written notice of such move, and the new space mast contain improvements of
comparable quality to those contained within the Premises. Lessor shall pay the
reasonable out of pocket costs that Lessee incurs with regard to such
relocation, including the expenses of moving and necessary stationary revision
costs. In no event, however, shall Lessor be required to pay an amount in excess
of two months Base-Rent Lessee may not be relocated more than once during the
term of this Lease.

(c) Lessee shall not: (i) use a representation (photographic or otherwise) of
the Building or Project or their name(s) in connection with Lessee’s business;
or (ii) suffer or permit anyone, except in emergency, to go upon the roof of the
Building.

(d) Lessor reserves the right, exercisable with sixty (60) days notice, and
without liability to Lessee, to change the name and address (The address of the
Premises would ONLY be changed if required by the City or any other public
agency requiring a change of address) of the Premises. Said sixty (60) day
notice shall conclusively be deemed reasonable notice to Lessee.



 

 25 

   





--------------------------------------------------------------------------------

(e) Lessor reserves the right to re-run Lessee’s credit at a later date if
Lessee is in default and default is not cured within allowed cure period.

42. Performance Under Protest. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment “under protest” and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to institute suit for recovery of such sum. If it shall be adjudged
that there was no legal obligation on the part of said Party to pay such sum or
any part thereof, said Party shall be entitled to recover such sum or so much
thereof as it was not legally required to pay. A Party who does not initiate
suit for the recovery of sums paid “under protest” within 6 months shall be
deemed to have waived its right to protest such payment.

43. Authority; Multiple Parties; Execution

(a) If either Party hereto is a corporation, trust, limited liability company,
partnership, or similar entity, each individual executing this Lease on behalf
of such entity represents and warrants that he or she is duly authorized to
execute and deliver this Lease on its behalf. Each Party shall, within 30 days
after request, deliver to the other Party satisfactory evidence of such
authority.

(b) If this Lease is executed by more than one person or entity as “Lessee”,
each such person or entity shall be jointly and severally liable hereunder. It
is agreed that any one of the named Lessees shall be empowered to execute any
amendment to this Lease, or other document ancillary thereto and bind all of the
named Lessees, and Lessor may rely on the same as if all of the named Lessees
had executed such document.

(c) This Lease may be executed by the Parties in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

44. Conflict. Any conflict between the printed provisions of this Lease and the
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions.

45. Offer. Preparation of this Lease by either party or their agent and
submission of same to the other Party shall not be deemed an offer to lease to
the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.

46. Amendments. This Lease may be modified only in writing, signed by the
Parties in interest at the time of the modification. As long as they do not
materially change Lessee’s obligations hereunder, Lessee agrees to make such
reasonable nonmonetary modifications to this Lease as may be reasonably required
by a Lender in connection with the obtaining of normal financing or refinancing
of the Premises.

47. Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
TRIAL BY JURY to the extent provided by law, IN ANY ACTION OR PROCEEDING
INVOLVING THE PROPERTY OR ARISING OUT OF THIS AGREEMENT.

48. Mediation and Arbitration of Disputes. An Addendum requiring the Mediation
and/or the Arbitration of all disputes between the Parties and/or Brokers
arising out of this Lease ¨ is þ is not attached to this Lease.

49. Americans with Disabilities Act. Since compliance with the Americans with
Disabilities Act (ADA) is dependent upon Lessee’s specific use of the Premises,
Lessor makes no warranty or representation as to whether or not the Premises
comply with ADA or any similar legislation. In the event that Lessee’s use of
the Premises requires modifications or additions to the Premises in order to be
in ADA compliance, Lessee agrees to make any such necessary modifications and/or
additions at Lessee’s expense.

50. NONDISCRIMINATION AND NONSEGREGATION COVENANT. Lessee herein covenants by
and for himself or herself, his or her heirs, executors, administrators,
assigns, and for all persons claiming under or through him or her. This Lease is
made and accepted upon and subject to the following conditions.

That there shall be no discrimination against or segregation of any person or
group of persons on account of race, color, creed, religion, sex, marital
status, national origin or ancestry, in the Leasing, Subleasing, transferring,
use, occupancy, tenure and enjoyment of the Premises herein Leased; nor shall
Lessee himself, or any person claiming under or through him or her, establish or
permit any such practice or practices of discrimination and/or segregation with
reference to the selection, location, number, use and occupancy of Lessees,
Tenants, Sublessees, Subtenants, Assignees and/or Vendees in the Premises herein
Leased.

51. PROPOSITION 65 WARNING: The State of California requires that we warn you
that the property contains chemicals known to the State of California to cause
cancer and birth deects, and other reproductive harm. These chemicals may be
contained in emissions and fumes from building materials, products and materials
used to maintain the property, and emissions, fumes, and smoke from lessee and
invitees activities, including but not limited to the use of motor vehicles, and
tobacco products. These chemicals may include, but are not limited to, carbon
monoxide, formaldehyde, tobacco smoke, unleaded gasoline, soots, tarsand mineral
oils.

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:

1. SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE.

2. RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE
PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE
PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING AND SIZE OF THE PREMISES, THE
STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS,
COMPLIANCE WITH THE AMERICANS WITH DISABILITIES ACT AND THE SUITABILITY OF THE
PREMISES FOR LESSEE’S INTENDED USE.



 

 26 

   





--------------------------------------------------------------------------------

WARNING: IF THE PREMISES ARE LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES ARE LOCATED.

The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.

   

 

   

   

   

   

   

   

   

   

   

Executed at: Calabasas, CA

   

   

   

Executed at: CALABASAS, CA

On: 5/24/13

   

   

   

On: 5-24-13

   

   

   

By LESSOR:

   

   

   

By LESSEE:

   

   

   

Calabasas/Sorrento Square, LLC, a Delaware

   

   

   

Immunocellular Therapeutics, LTD.

limited liability company By The Ezralow

   

   

   

   

      

Company, LLC, a Delaware limited liability company dba Mid

   

   

   

   

Valley Management Its Managing Agent

   

   

   

 By:

   

/s/ Andrew Gengos

      

   

   

   

   

   

   

 Name Printed:

   

Andrew Gengos

      

By:

   

/s/ Candace McCusker

      

   

   

   

Title:

   

President & CEO

      

Name Printed:

   

Candace McCusker

         

   

   

   

   

   

   

Title:

   

Authorized Agent

      

   

   

   

By:

   

/s/ David Fractor

      

   

   

   

   

   

   

 Name Printed:

   

David Fractor

      

   

 

 27 

   





--------------------------------------------------------------------------------

   

 

   

   

   

   

   

   

   

   

By:

   

      

   

   

   

   

Title:

   

VP OF FINANCE

      

Name Printed:

   

   

      

   

   

   

Address:

   

   

      

Title:

   

   

      

   

   

   

      

   

Address:

   

23603 Park Sorrento, Suite 102

      

   

   

   

   

      

Calabasas, CA 91302

      

   

   

   

Telephone: (            )

   

   

      

      

   

   

   

   

Facsimile: (            )

   

   

      

Telephone:

   

(818) 222-7411

      

   

   

   

Federal ID No.

   

   

      

Facsimile:

   

(818) 222-7417

      

   

   

   

   

   

   

Federal ID No.

   

   

      

   

   

   

   

   

   

   

   

   

LESSOR’S BROKER:

   

   

   

LESSOR’S BROKER:

   

      

   

   

   

   

      

Attn:

   

   

   

   

   

Attn:

   

   

      

Address:

   

   

      

   

   

   

Address:

   

   

      

      

   

   

   

   

   

      

   

      

   

   

   

   

      

Telephone: (            )

   

   

      

   

   

   

Telephone:(            )

   

   

      

Facsimile: (            )

   

   

      

   

   

   

Facsimile: (            )

   

   

      

NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 800 W 6th Street, Suite
800, Los Angeles, CA 90017. Telephone No. (213) 687-8777. Fax No.:
(213) 687-8616.

   

©Copyright 1999-By AIR Commercial Real Estate Association.

All rights reserved.

No part of these works may be reproduced in any form without permission in
writing.



 

 28 

   





--------------------------------------------------------------------------------

ADDENDUM I for STANDARD OFFICE LEASE

THIS ADDENDUM is attached to and integrated as a part of that certain Lease
dated May 13, 2013, by and between CALABASAS/SORRENTO SQUARE, LLC, a Delaware
limited liability company, “Lessor”, and Immunocellular Thereapeutics, LTD., a
Delaware corporation, “Lessee”, and constitutes additional Covenants, Conditions
and Agreements contained herein, which Addendum shall prevail in the event of
any conflict between the Covenants, Conditions and Agreements contained herein
and those in said Lease.

CONDITION OF PREMISES and COMPLIANCE WITH LAWS SEE ITEMS 2.2 AND 2.3 OF LEASE
AGREEMENT

1. Lessee shall complete and return the “Unit Inspection Checklist” within 30
days of the lease commencement. A blank “Unit Inspection Checklist” is attached
with this Lease, included with your cover letter or is available from Lessor.
Unless otherwise specified in the Lease, Lessor will have no obligation to make
repairs; the Unit Inspection Checklist will be a benchmark documenting the
condition of the Premises when Lessee took possession. If Lessee fails to
complete and return the Unit Inspection Checklist, the Unit will be deemed to be
in good condition and repair at the time that Lessee took possession. To the
best of Lessor’s knowledge, the Premises, in its current configuration complies
with ADA and/or the City of Calabasas.

HAZARDOUS SUBSTANCES DISCLOSURE STATEMENT

2. Prior to executing this Lease, Lessee has delivered to Lessor Lessee’s
executed initial Hazardous Substances Disclosure Certificate (the “Initial
HazMat Certificate”). Lessee covenants, represents and warrants to Lessor that
the information contained in the Initial HazMat Certificate is true and correct
and accurately describes in all respects the use(s) of Hazardous Substances
which will be made and/or used on the Premises by Lessee. Notwithstanding
anything to the contrary contained in the Lease, Lessee shall not have the right
to use any Hazardous Substances at the Premises that are not described on the
Initial HazMat Certificate or to increase the quantity of any Hazardous Material
used at the Premises beyond the quantity described on the Initial HazMat
Certificate. Upon the prior written request of Lessor, Lessee shall deliver to
Lessor a new Hazardous Substances Disclosure Certificate (the “HazMat
Certificate”) executed by Lessee and describing Lessee’s then-present use of
Hazardous Substances on the Premises. The HazMat Certificates required hereunder
shall be in the form attached hereto as Exhibit “D”.

FIXED RENTAL INCREASES SEE ITEM 1.5 OF LEASE AGREEMENT

3. The Base Rent shall be increased annually by Three Percent (3%) to the
amounts set forth on the dates below:

 

•

09/1/14 = $8305.00 Per Month

 

•

08/1/15 = $8554.00 Per Month

ADDRESS FOR RENT PAYMENTS AND NOTICES SEE ITEMS 4.3 AND 23.1 OF LEASE

4. Lessee’s payments of rent and other amounts due, shall be considered to have
been received by Lessor only when received by mail.

   

 

   

   

   

   

   

Rent VIA U.S. MAIL:

CALABASAS/SORRENTO SQUARE, LLC

c/o Mid Valley Management

P.O. Box 514779

Los Angeles, CA 90051-4779

   

Rent VIA EXPRESS MAIL:

CALABASAS/SORRENTO SQUARE, LLC

c/o Mid Valley Management

23622 Calabasas Road, Suite 200

Calabasas, CA 91302

   

LESSOR ADDRESS FOR NOTICES:

CALABASAS/SORRENTO SQUARE, LLC

c/o Mid Valley Management

23603 Park Sorrento, Suite 102

Calabasas, CA 91302

Or at such address as Lessor may from time to time hereafter designate by notice
to Lessee.

Rental payments will not be accepted bv any of Lessor’s Leasing Offices.

 

•

RENT MAY ALSO BE PAID ONLINE: SEE OUR WEBSITE FOR INFORMATION ON HOW TO PAY
ONLINE, midvalleymanagement.com

EXISTING FURNISHINGS IN SUITE

5. Lessor shall transfer title of the any furnishings currently in existence in
the Premises to the Lessee for $1.00 in total consideration. Lessor and Lessee
shall execute a Bill of Sale concurrently with the execution of the Lease. See
Exhibit “E”.

EARLY ACCESS

6. Lessee shall have access to the Premises prior to the commencement date for
the purpose of installing telecom cabling, free of any cost, as long as it does
not interfere or delay with Lessor’s ability to substantially complete tenant
improvements.

SUITE IMPROVEMENTS

7. Lessor, at Lessor’s sole cost and expense agrees to the following:

Lessor shall have Lessor’s General Contractor, Mike Smith Construction, prepare
a scope of work and pricing plan for review based on Lessee’s proposed
Renovation Plan (Exhibit “C”) dated May 7, 2013. Plan to be approved by Lessor
and Lessee prior to the commencement of any work. Renovation Plan includes, but
is not limited to:

 

•

Install new door/frame hardware to match existing and clear glass to sit on
existing low wall;

 

•

Remove and patch existing wall plate;

 

•

Flush-mount 4-plex and data/telephone outlet

 

•

Remove light fixture

 

•

Provide new outlets as indicated on preliminary suite plan by Lessee

 

•

Replace PL center and cap with new PL with wood trim

 

•

Alter buzzer at entry door

 

•

New carpet, base and paint throughout to building standard. Lessee to make
selections from Lessor’s samples.

Signatures on following page



 

 29 

   





--------------------------------------------------------------------------------

   

Document Reference Date: Dated this 13th Day of May, 2013

   

 

   

   

   

   

   

   

   

   

   

AGREED AND ACCEPTED: “LESSOR”

CALABASAS/SORRENTO SQUARE, LLC,

A Delaware limited liability company, By The Ezralow Company, LLC, a Delaware
limited liability company, dba Mid Valley Management, Its Managing Agent

   

   

   

AGREED AND ACCEPTED: “LESSEE”

Immunocellular Therapeutics, LTD., a Delaware corporation

   

   

   

   

   

   

By:

   

/s/ Andrew Gengos

      

By:

   

/s/ Candace McCusker

      

   

   

   

Title:

   

PRESIDENT & CEO

      

   

   

Candace McCusker

   

   

   

   

   

   

Its:

   

Authorized Agent

   

   

   

Date:

   

5/24/2013

      

   

   

   

   

   

Date:

   

5/24/13

      

   

   

   

By:

   

/s/ David Fractor

      

   

   

   

   

   

   

Title:

   

VP OF FINANCE

      

   

   

   

   

   

   

Date:

   

5-24-13

      

   



 

 30 

   





--------------------------------------------------------------------------------

GENERAL RULES & REGULATIONS FOR COMMERCIAL OFFICE LEASE

KEYS

1. Lessor has the right to retain keys to the locks on the entry doors to the
Premises and all interior doors at the Premises. Lessor requires Tenant to
obtain all keys to door locks at the Premises from Lessor’s engineering staff or
Lessor’s locksmith and to only use Lessor’s engineering staff or Lessor’s
locksmith to change locks at the Premises. Lessee shall pay Lessor or its
locksmith’s standard charge for all keys and other services obtained from
Lessor’s engineering staff or locksmith.

Lessee shall return all keys, including mailbox keys, at the termination of its
tenancy and shall be responsible for the cost of replacing any keys that are
lost, and the cost to replace and re-key any locks that have been altered.

TENANT ALTERATIONS AND LESSEE’S CONTRACTORS SEE ITEM 7.3 (B) OF THE LEASE
AGREEMENT

2. Lessee shall not employ any service or contractor for services or work to be
performed in the Premises except as approved by Lessor. Prior to the
commencement of any work, Lessee’s contractor must provide Lessor with a copy of
their valid contractor’s license and a *Certificate of Insurance which, at
Lessor’s election, may require an additional insured endorsement naming Lessor
and Mid Valley Management as Additional Insureds. The Limits of Liability on
both General Liability and Worker’s Compensation must be a minimum of
$1,000,000.00 each. FOR INSURANCE COMPANY REQUIREMENTS SEE ITEM 8.5 OF THE LEASE
AGREEMENT.

HEATING AND AIR-CONDITIONING

3. Lessee shall not use any method of heating or air-conditioning other than
that supplied or approved by Lessor.

HEAVY OBJECTS AND NOISE

4. Lessee shall not place anything in or around the Premises, Building or
Business Complex that causes excessive vibration or floor loading. Business
machines and/or mechanical equipment belonging to Lessee which cause noise or
vibration that may be transmitted to the structure of the Building in which the
Premises are located, or to any space therein, to such a degree as to be
objectionable to Lessor or to any Tenants in the Building, shall be placed and
maintained by Lessee, at Lessee’s expense, on vibration eliminators or other
devices sufficient to eliminate noise or vibration. Arrangements must be made to
move equipment during non-business hours. The persons employed to move such
equipment in or out of the Building in which the Premises are located must be
acceptable to Lessor, and carry satisfactory liability insurance to protect
Lessor’s Property. Lessor will not be responsible for loss of or damage to any
such equipment or other Property from any cause, and all damage caused to the
Building in which the Premises are located by maintaining or moving such
equipment or other Property shall be promptly repaired at the expense of the
Lessee.

ROOF ACCESS

5. Neither Lessee, Lessee’s Agent, Contractors, Employees or invitees shall
enter upon the roof of the Premises (except in the case of an emergency) for any
purpose whatsoever without first receiving Lessor’s consent which shall not be
unreasonably withheld.

5.1 If the Lessee, Lessee’s Agents, Contractors, Employees or invitees shall
enter upon the roof of said Premises, whether with or without the consent of
Lessor, then the Lessee specifically indemnifies and agrees to hold Lessor
harmless from any and all claims, actions or causes of action resulting from
injuries incurred to any of said individuals or any other Person or Property,
caused by or as a result of their entering upon the roof of said Premises.

5.2 In the event that Lessor grants written permission to the Lessee or any of
the persons set-forth above to have roof access, said consent shall be expressly
on the condition that each time said Lessee or those persons designated by
Lessee to enter upon the roof that they first execute a written Letter of
Agreement provided by Lessor (a) expressly indemnifying and holding Lessor free
and harmless from any and all damages caused by said individuals to the
Leasehold Premises, (b) indemnifying Lessors from any personal injury damages
caused in connection therewith,

5.3 Lessee’s Contractor shall provide Lessor with Certificates of Insurance with
an additional insured endorsement and in accordance with Paragraph 2., above.

RIGHT TO CONTROL AND PREVENT ACCESS

6. Neither the Lessee, its Agents, employees, invitees or guests shall obstruct
any sidewalks, passages, exits, entrances or stairways of the Premises. The
passages, exits, entrances and stairways are not for the benefit of the general
public other than for access and egress; and Lessor shall in all cases retain
the right to control and prevent access thereto of all persons whose presence in
the judgment of Lessor would be prejudicial to or interfere with the general
welfare safety, character, reputation and interest of the Project and its
Tenants, provided that nothing contained herein shall be construed to prevent
such access to persons with whom any Tenant normally deals in the ordinary
course of its business (unless such persons are engaged in acts adverse to the
Project and its Tenants, and/or illegal activities).

DELIVERIES

7. Furniture, significant freight and equipment shall be moved into or out of
the building only with Lessor’s knowledge and consent and subject to such
reasonable limitations, techniques and timing, as may be designated by Lessor.
Lessee shall be responsible for any damage to the Office Building Project
arising from any such activity.

WORK AREAS

8. All work must be confined within the Leased Premises.

PROTECTION OF PREMISES

9. Lessee assumes any and all responsibility for protecting its Premises from
theft, robbery, vandalism and pilferage, which includes keeping doors locked and
other means of entry to the Premises closed. Lessor strongly suggests that
Lessee re-key the suite upon taking possession, which cost is at Lessee’s sole
cost and expense. If Lessee elects to re-key, the suite must be keyed to
Lessor’s master key system (if applicable) using Lessor’s vendor. All doors
opening to public corridors shall be kept closed at all times except for normal
ingress and egress to the Premises.



 

 31 

   





--------------------------------------------------------------------------------

LESSEE’S ALARM SYSTEM

10. If Lessee desires to install an alarm system, all equipment must be
installed inside Lessee’s unit so as not to be visible and shall otherwise
comply to the standards set by Lessor for all alarm systems contained in the
Business Complex. Lessor must approve all alarm systems. When equipment is
removed, Lessee must restore the Premises to its original condition. Only one
alarm sticker per unit placed on Lessee’s door is permitted.

RUBBISH REMOVAL

11. No rubbish, containers or debris are to be left outside of Lessee’s unit.
Lessee shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash receptacles if such material
is of such nature that it may not be disposed of in the ordinary and customary
manner of removing and disposing of trash in the vicinity of the Project without
violation of any law or ordinance governing such disposal. If Lessor shall
determine that the trash generated by or at the Premises, in Lessor’s reasonable
estimation, shall be excessive, Lessee shall pay to Lessor, upon demand, such
additional charges as Lessor shall equitably impose for such excess trash
removal.

EXTERIOR DAMAGE BY LESSEE

12. During the Lease Term, and at expiration (or early termination) of this
Lease, if Lessee dirties, soils or damages the exterior of Lessor’s Business
Complex, Lessee will be responsible for the repair of this damage.



 

 32 

   





--------------------------------------------------------------------------------

   

SIGNAGE

13. Lessee shall not place or permit to be placed any projecting sign, marquee,
decoration or awning on said Premises without the written consent of Lessor;
which consent shall not be unreasonably withheld. All signs which are permitted
shall be conforming to the signage criteria established from time to time by
Lessor for the Premises, Building and the Business Complex, as applicable, and
shall be maintained by Lessee at its sole expense, including, but not limited to
sign fabrication, maintenance, operation (including any required utilities),
repair and removal. Lessee, upon the request of Lessor, shall immediately remove
any sign or decoration which Lessee has placed, or permitted to be placed in, on
or about the Premises of which, in the sole option and discretion of Lessor, is
objectionable or offensive; and if Lessee fails to do so, Lessor may enter upon
said Premises and remove said item and charge the cost thereof to Lessee. Lessee
shall not place or permit to be placed upon any side wall, rear wall, window or
roof; any sign, advertisement or notice without the written consent of Lessor,
which consent shall only be given where the proposed sign, advertisement or
notice complies with the specifications of size, shape, design, color or
material established by Lessor and which are applicable to all Tenants of
Lessor’s Business Complex. See Addenendum I, Item 4., for additional
information.

DIRECTORY

14. Directory signage, which is the sole cost and expense of Lessee, is
exclusively for the display of the names and locations of Tenants only. Lessor
reserves the right to exclude any other names on said directory.

WINDOWS AND WINDOW COVERINGS

15. Lessee shall not tint windows, nor place any non-standard window coverings
upon the Leased Premises (e.g. curtains, draperies, blinds, etc.) without
Lessor’s written consent.

CANVASSING AND SOLICITATION

16. Canvassing, soliciting and distribution of handbills or other written
material and peddling in the Project is prohibited; each Tenant shall cooperate
to prevent same.

FOUL, NOXIOUS GAS OR SUBSTANCE

17. Lessee shall not use, keep, or permit to be used or kept, any foul or
noxious gas or substance in or on the Premises; or permit or allow the Premises
to be occupied or used in a manner which by reason of any odor is offensive or
objectionable to Lessor, in its sole and exclusive judgment, or to other tenants
or occupants of the Building.

ANIMALS

18. Lessee shall not bring into or keep in or about the Premises any birds or
animals (except service animals for the disabled.)

UNDER THE INFLUENCE

19. Lessor reserves the right to exclude or expel from the Premises any person
who, in Lessor’s judgment, is intoxicated or under the influence of liquor,
drugs or other abusive substances, or who is otherwise in violation of any Rules
and Regulations of the Project.

CHANGES IN RULES AND REGULATIONS

20. Lessor reserves the right by written notice to Lessee to rescind, alter or
waive any Rule or Regulation prescribed for Lessor’s Business Complex at any
time when, in Lessor’s judgment, it is necessary, desirable, proper and in the
best interest of Lessor’s Business Complex and its Tenants. Lessee agrees to be
bound by any changes, revisions or modifications.

WAIVER OF RULES AND REGULATIONS

21. Lessor, in its sole discretion reserves the right to waive any one of these
rules or regulations, and/or as to any particular Lessee, and any such waiver
shall not constitute a waiver of any other rule or regulation or any subsequent
application thereof to such Lessee. Lessor will have no liability if other
Complex tenants or guests fail to comply with rules or regulations, applicable
law, or that party’s lease.

ALTERNATIVE TELEPHONE OR TELECOMMUNICATIONS PROVIDER:

22. A. Lessor Consent Required. In the event that Lessee wishes to utilize the
services of a telephone or telecommunications provider whose equipment is not
servicing the Building as of the date of Lessee’s execution of this Lease
(“Provider”), no such Provider shall be permitted to install its lines or other
equipment within the Building without first securing the prior written consent
of Lessor, which consent shall not be unreasonably withheld. At Lessor’s
discretion, Lessee may be presented with a Letter of Agreement outlining the
Conditions of Consent prior to work being done, and any additional requirements
by Lessor

        B. Defacement of Premises: Lessor shall have the right to approve where
and how telephone wires are to be introduced to the Premises. No boring or
cutting for wires shall be allowed without the consent of Lessor. The location
of telephone call boxes and other office equipment affixed to the Premises shall
be subject to the approval of Lessor. Lessee shall not mark, drive nails or
screws, or drill into the partitions, woodwork or plaster contained in the
Premises or in any way deface the Premises or any part thereof without Lessor’s
prior written consent. Lessee shall not install any radio or television antenna,
satellite dish, loudspeaker or other device on the roof or exterior walls of the
Project. Lessee shall not interfere with broadcasting or reception from or in
the Project or elsewhere.

C. The replacement or repair of any ceiling tiles, damaged T-bar or existing
wiring during Lessee’s installation of phone or computer cabling, shall be borne
by Lessee, in addition to any damage to Lessor’s common areas.

UTILITIES AND SERVICES

23. Janitor service shall include ordinary dusting and cleaning by the janitor
assigned to such work and shall not include cleaning of carpets or rugs, or
moving of furniture and other special services, except normal vacuuming. Window
cleaning shall be done only by Lessor at reasonable intervals and as Lessor
deems necessary. Janitorial services are currently scheduled Monday through
Thursday and Saturdays.



 

 33 

   





--------------------------------------------------------------------------------

No cooking shall be done or permitted on the Premises. Notwithstanding the
foregoing, Underwriter’s Laboratory approved equipment and microwave ovens may
be used in the Premises for heating food and brewing coffee, tea and similar
beverages for employees and visitors of Lessee, provided that such use is in
accordance with all applicable federal, state and city laws, codes, ordinances,
rules and regulations; and provided further that such cooking does not result in
odors escaping from the Premises.

If use of the aforementioned appliances places an excessive load on the
electrical circuitry of the Premises causing the breaker(s) to trip, it will be
Lessee’s responsibility to contact Lessor or Lessor’s vendor to re-set breaker
and all costs related thereto will be charged back to Lessee. If Lessor’s vendor
determines that additional electrical is necessary to effectively operate this
equipment, that cost will be borne by Lessee.

HOURS OF SERVICE (HVAC and Utilities)

24. The hours of operation are referenced in Paragraph 1.12 of the Lease
Agreement. Lessee acknowledges that there will be no air circulation or
temperature control within the Premises when the HVAC is not operating and,
consequently, during such times the Premises may not be suitable for human
occupation or for the operation of computers and other heat sensitive equipment.
If Lessee requires after hours utilities and services, Lessee shall be subject
to (a) payment by Lessee of Lessor’s vendor service charge to adjust the time
clock, if necessary, and (b) the payment by Lessee of Lessor’s standard charge,
as determined by Lessor from time to time, in Lessor’s sole discretion, for
after hours HVAC and (c) Lessee providing to Lessor at least one (1) business
day’s advance written notice of Lessee’s need for after hours HVAC. As of the
date of this Lease, and subject to future increases, the standard charge for
after hours HVAC is Twenty- Five Dollars ($25.00) per hour, per zone. The
charges for all after hours HVAC are payable on demand. Notwithstanding, Lessee
shall have access and use of the Premises 24/7.

SMOKING

25. Lessee shall not suffer or permit smoking or carrying of lighted cigars or
cigarettes in accordance with City of Calabasas Ordinance 2006-217. Smoking is
permitted only in area designated by City of Calabasas as shown on Exhibit “A”.



 

 34 

   





--------------------------------------------------------------------------------

VENDING MACHINES

26. Lessee shall not install, maintain or operate any vending machines upon the
Premises without Lessor’s written consent.

SAFETY and COMPLIANCE

27. Lessee shall comply with all safety, fire protection and evacuation
regulations established by Lessor or any applicable governmental agency.

PARKING RULES AND REGULATIONS

PERMITTED AND PROHIBITED PARKING

1. Parking is permitted in designated striped areas only. All other Vehicles not
parked in such areas are subject to being towed away at Lessee’s expense (22658
CVC). Parking is prohibited:

 

(a)

in areas not striped for parking;

 

(b)

in aisles;

 

(c)

where “No Parking” signs are posted;

 

(d)

where “Handicap” signs are posted, unless Handicap I.D. is posted in or on
vehicle;

 

(e)

on ramps;

 

(f)

in fire lanes, which must not be blocked;

 

(g)

in specifically assigned and reserved spaces to others than Lessee; and

 

(h)

in such other areas as may be designated by Lessor, its Agents, Lessee or
Licensee.

COMMON AREA PARKING

2. Lessee acknowledges that the parking spaces as specified in Paragraph 1.2(b)
of the Lease will not necessarily be located in close proximity to Lessee’s
Premises or each other, if more than one space is involved. Lessee agrees not to
overburden the parking facilities and agrees to cooperate with Lessor and other
Tenants in the use of parking facilities. At no time may Lessee’s number of
parking spaces exceed the number referenced in Paragraph 1.2(b) of the Lease
Agreement without express written permission from Lessor. Lessee hereby agrees
not to occupy or permit its FulI-Time or Part-Time Employees to occupy more than
the number of spaces specified in 1.2(b) of the Lease Agreement.

OVERNIGHT STORAGE OF VEHICLES OR TRAILERS

3. There will be no overnight storage of vehicles or trailers in the parking
lot. Vehicles used and moved on a daily basis are exempt. There will be no
storage of wrecked or damaged vehicles at any time.

DIRECTIONAL SIGNS AND ARROWS

4. All directional signs and arrows must be observed.

SPEED LIMIT

5. The speed limit will be a reasonable speed.

RESPONSIBILITY FOR LOCKED VEHICLES AND DAMAGES

6. Unless otherwise instructed, every person is requested to park and lock
his/her own vehicle. All responsibility for damage to vehicles to be repaired is
assumed by authorized users. Lessee shall repair or cause to be repaired at its
sole cost and expense any and all damage to the Project Parking Facility or any
part thereof caused by Lessee, its authorized users, invitees or guests, or
resulting from vehicles of each of them. Lessee specifically waives any claims
against Lessor arising out of damage to said vehicles, injury to persons or loss
of property, all of which are risks assumed by the party using the parking area
and facilities.

PROHIBITED USE

7. The maintenance, washing, waxing or cleaning of vehicles in the Common Areas
or the subterranean parking structure is prohibited. Lessor reserves the right
to contract with an auto detailing service.

Lessee may not park any vehicle in any of Lessor’s parking areas that creates
safety or health issues or can cause property damage. Any vehicle found to be
leaking any fluids (i.e., motor oil; transmission fluid), must park their
vehicle off the Premises. Lessee shall be responsible for the cost to repair any
damages to Lessor’s parking lot caused by said vehicle.

LESSEE/EMPLOYEE IDENTIFICATION

8. Upon move in, Lessee shall provide Lessor with a list which includes the name
of each person using the parking facilities based on Lessee’s parking rights
under this Lease and the license plate number of the vehicle being used by that
person. Lessee shall provide Lessor with an updated list within five (5) days
after any part of the list becomes inaccurate so that those persons authorized
to use Lessor’s parking facilities will remain on the list of authorized users.

PARKING STICKERS/IDENTIFICATION DEVICES

9. Parking stickers or identification devices shall be the property of Lessor
and be returned to Lessor by the holder upon termination of the holder’s parking
privileges. Lessee will pay such replacement charge as is reasonably established
by Lessor for the loss of such devices. Loss or theft of parking identification
stickers or devices from automobiles must be reported to the parking operator
immediately. Lessee, it’s employees and authorized users are required to display
identification devices in their vehicles.

KEY CARDS

10. If Lessee holds subterranean parking spaces, upon assignment of parking,
Lessee will be provided with the applicable number of Key Cards for operation of
the gate entry system. Lessee agrees to pay to Lessor $25.00 for each
replacement of lost or *damaged Key Cards for the entrance to the garage. *Other
than normal wear and tear.



 

 35 

   





--------------------------------------------------------------------------------

COMPLIANCE WITH PARKING RULES & REGULATIONS

11. Lessor reserves the right to refuse the use of Lessor’s parking facilities
and/or the sale of monthly identification devices to any person or entity that
willfully refuses to comply with the applicable rules, regulations, laws and/or
agreements, which shall include Lessee, Lessee’s employees, visitors and/or
invitees. It is Lessee’s responsibility to see that all of its employees, agents
and invitees comply with the rules and regulations.

LESSOR MAY CHARGE LESSEE

12. In addition to all of Lessor’s right and remedies available under the Lease,
or at law or in equity, if any vehicle owned or operated by Lessee, its
employees, agents, contractors or subtenants, shall at any time be parked in any
of the prohibited areas, Lessor shall have the right to charge Lessee as
Additional Rent due upon demand *$10.00 for each vehicle for each day, or any
part thereof, such vehicle is so parked. *SUBJECT TO INCREASE

ATTENDANT PARKING

13. Lessor in its sole discretion reserves the right to contract with a Parking
Attendant Service. The parking operator, or his employees or agents, shall be
authorized to move cars to facilitate parking, or direct tenants and visitors to
the appropriate parking areas. Lessee, its employees, invitees may not double
park or block other vehicles. Failure to leave a key with the parking attendant
when no



 

 36 

   





--------------------------------------------------------------------------------

space is available shall be cause for termination of the right to use Lessor’s
parking facilities. Lessee agrees that all responsibility for damage to cars or
the theft of or from cars is assumed by the driver, and further agrees that
Lessee will hold Lessor harmless for any such damages or theft.

SUBTERRANEAN PARKING STRUCTURE

USE OF SUBTERRANEAN FACILITY

14. During the term of the Lease and subject to the availability and the rules
and regulations as modified by Lessor from time to time, Lessee may lease,
non-reserved or assigned parking spaces in Lessor’s subterranean parking
structure located at 23622 Calabasas Road, at the monthly rate applicable for
parking as set by Lessor, and referenced below in Item 19. Lessor may, in its
sole discretion, and upon availability, assign parking spaces to Lessee and
designate the location of any assigned spaces. For the purposes of this Lease, a
“parking space” refers to the space in which one (1) motor vehicle is intended
to park (e.g., a tandem parking stall includes two single parking spaces front
to back). If Lessee commits or allows in the parking facility any of the
activities prohibited by the Lease or Rules, then Lessor shall have the right,
without notice, in addition to such other rights and remedies it may have, to
revoke any assigned parking space, remove or tow away the vehicle involved and
charge the cost to Lessee, which cost shall be immediately payable by Lessee
upon demand by Lessor.

GATE CLEARANCE and DAMAGES

15. Lessor’s overhead gate has a clearance of 6’6”. Lessor will not be held
responsible for Lessee’s inappropriate use of gate entry nor for oversized
vehicles with or without roof racks that attempt entry. Lessee shall pay for any
damages to Lessor’s Gate caused by inappropriate use of gate entry.

Lessor shall not be responsible for any damage or injury to any vehicles of
Lessees, Lessee’s employees, invitees, licensees, or vendors due to malfunction
or non operation of the subterranean garage gate. It is further understood and
agreed by Lessee that the garage gate is not for security purposes. Lessee is
expected to use caution and reasonable judgment at all times with respect to the
parking of all vehicles.

GATE—HOURS OF OPERATION

16. Lessor’s subterranean parking structure is accessible by Key Card. At
certain times, as set by Lessor at Lessor’s discretion, the gate may be open.
During these hours, no Key Card is required. When Key Cards are necessary,
Lessee is to enter garage one vehicle at a time. Following another vehicle
through the gate may cause damage to Lessee’s vehicle. Incoming vehicles have
the right of way.

CHANGES TO PARKING RULES and REGULATIONS

17. Lessor reserves the right to modify these rules or adopt such other
reasonable and non-discriminatory rules and regulations as it may deem necessary
for the proper operation of the parking areas.

PARKING CHARGES (If Applicable)

18. In accordance with the Lease Agreement, a portion of Lessee’s allotted
parking may be subterranean parking, which is subject to availability. The
current monthly charges are listed below:

Lessee shall be entitled to a maximum of Eleven (11) Parking Spaces which shall
be distributed among surface spaces in the common area and the subterranean
parking structure. At no time shall Lessee’s number of parking spaces exceed
eleven (11).

(a) Subterranean Garage: Going forward and subject to availability, the initial
monthly parking rate per single, un-reserved parking space is $60.00 per month,
and $125.00 per month for each assigned parking space (subterranean garage) for
the initial term of the lease.

a.1 As Lessee’s need for unreserved subterranean parking spaces increases,
Lessor shall guarantee a minimum of eight (8) and a maximum of Eleven
(11) unreserved parking spaces at the rate of $60.00 per space for the initial
term of this lease starting with the request for a fifth (5th) parking space.

a.2 Lessee agrees that as Lessee’s subterranean parking spaces increase, the
number of surface parking spaces will decrease accordingly. At no time shall
Lessee’s total number of parking spaces exceed eleven (11).

(b) Surface Parking: Lessor agrees that unassigned and visitor surface parking
is $0.00 through the initial lease term.

(c) Calabasas Inn: Subject to availability, the cost for permitted, unassigned
parking at the Calabasas Inn shall be $40.00/Mo.

(d) Visitor Parking: Validation, if established, will be permissible only by
such method as Lessor and/or Lessor’s representatives may establish at rates
generally applicable to visitor parking.

   

 

*

Monthly parking fees, if any, shall be payable in advance prior to the first day
of each calendar month.

19. PARKING ASSOCIATED WITH THIS LEASE

Total Number of Parking Spaces Allowed Per Lease: 11

   

 

   

   

   

   

   

   

   

   

   

   

   

•

      

7

   

   

      

Surface Spaces, Unassigned (Calabasas Square) $0.00 Per Month for initial lease
term

   

   

•

      

4

   

   

      

Subterranean, Unassigned @* $0.00 Per Month *See 18 a.1 above



 

 37 

   





--------------------------------------------------------------------------------

LOGO [j02000002.jpg]



 

 38 

   





--------------------------------------------------------------------------------

LOGO [j02000003.jpg]



 

 39 

   





--------------------------------------------------------------------------------

LOGO [j02000004.jpg]



 

 40 

   





--------------------------------------------------------------------------------

LOGO [j02000005.jpg]   



 

 41 

   





--------------------------------------------------------------------------------

   

B. Is your industrial wastewater treated before discharge? Yes              No
            

    If yes, what type of treatment is being conducted?

¨  Neutralization

¨  Metal hydroxide formation

¨  Closed-loop treatment

¨  Cyanide destruct

¨  HF treatment

¨  other

SUBSURFACE CONTAINMENT OF HAZARDOUS MATERIALS/WASTES

A. Are buried tanks/sumps being used for any of the following:

¨  hazardous waste storage

¨  chemical storage

¨  gasoline/diesel fuel storage

¨  waste treatment

¨  wastewater neutralization

¨  industrial wastewater treatment

¨  none of the above

B. If buried tanks are located onsite, indicate their construction

¨  steel    ¨  fiberglass     ¨  concrete     ¨  inside open vault     ¨  double
walled

C. Are hazardous materials or untreated industrial wastewater transported via
buried piping to tanks, process areas or treatment areas? Yes              No
            

D. Do you have wet floors in your process areas? Yes              No
            

If yes, name processes:                                   
                                         
                                               

E. Are abandoned underground tanks or sumps located on the property? Yes
             No             

HAZARDOUS MATERIALS SPILLS

A. Have hazardous materials ever spilled to:

¨  the sewer

¨  the storm drain

¨  onto the property

¨  no spills have occurred

B. Have you experienced any leaking underground tanks or sumps? Yes             
No             

C. If spills have occurred, were they reported? Yes              No             

Check which of the government agencies that you contacted regarding the
spill(s):

¨  Department of Health Services

¨  Department of Fish and Game

¨  Environmental Protection Agency

¨  Regional Water Quality Control Board

¨  Fire Department

D. Have you been contacted by a government agency regarding soil or groundwater
contamination on your site? Yes              No             

    Do you have any exploratory wells onsite? Yes              No             

    If yes, indicate the following:

Number of wells                 Approximate depth of wells:                 Well
diameters:                     

PLEASE ATTACH ENVIRONMENTAL REGULATORY PERMITS, AGENCY REPORTS THAT APPLY TO
YOUR OPERATION AND HAZARDOUS WASTE MANIFESTS.

Check off those enclosed:

¨  Hazardous Materials Inventory Statement, HMIS

¨  Hazardous Materials Management Plan, HMMP

¨  Department of Health Services, Generatory Inspection Report

¨  Underground Tank Registrations

¨  Industrial Wastewater Discharge Permit

¨  Hazardous Waste Manifest

   

 

   

   

   

   

   

Signature:                                
                                         
                                                                 

      

   

 

 42 

   





--------------------------------------------------------------------------------

   

 

 

      

Name Written:

      

   

   

   

   

Title:

      

                                                 Phone:
                                     

      

   

   

   

Date:                                                                  

      

   

Exhibit “D” – HazMat

Updated: 2012



 

 43 

   





--------------------------------------------------------------------------------

   

BILL of SALE for EXISTING FURNISHINGS

   

 

   

   

   

Lessee:

      

Immunocellular Therapeutics, LTD., a Delaware corporation

   

   

Premises:

      

23622 Calabasas Road, Suite 300, Calabasas, CA 91302

Lessor shall transfer title of all of the furnishing currently in existence in
the Premises at the time of lease execution for $1.00 in total consideration.

It shall be the responsibility of Lessee, at Lesse’s cost, to dispose of any
furnishings not required by Lessee.

Document Reference Date: May 13, 2013

   

 

   

   

   

AGREED and ACCEPTED: “LESSEE”

   

Immunocellular Therapeutics, LTD.,

a Delaware corporation

   

By:

   

/s/ Andrew Gengos

      

   

   

Its:

   

President & CEO

      

Date of Signing:

   

5/24/2013

      

   

 

LOGO [j02000006.jpg]

BILL of SALE for EXISTING FURNISHINGS

EXHIBIT “E”

   



 

 44 

   





--------------------------------------------------------------------------------

   

RENT CONCESSION AGREEMENT

THIS DOCUMENT shall set forth the agreement of Calabasas/Sorrento Square, a
Delaware limited liability company “Lessor”, and Immunocellular Therapeutics,
LTD., a Delaware corporation, “Lessee”, concerning the Rent Abatement offered to
Lessee in connection with that certain Lease dated May 13, 2013, by and between
Lessor and Lessee for the Premises located at: 23622 Calabasas, Suite 200,
Calabasas, CA 91302.

AS MATERIAL CONSIDERATION for the Rent Concession set forth herein is Lessee’s
agreement to lease the Premises on all terms and provisions of the Lease for the
entire Lease term. Lessee acknowledges that the Free Rent as set forth below
(herein called “Rent Concession”) is a concession given to Lessee for leasing
the Premises for a term stated in the Lease Agreement.

A. ABATEMENT MONTHS: A portion of the Base Rent shall be abated in accordance
with the following:

 

•

August, 2013     = equal to One (1) Month’s rent

 

•

September, 2013 = equal to One (1) Month’s rent

B. ADDITIONAL RENT: Notwithstanding the foregoing, Lessee shall pay all
Additional Rent and other costs and expenses due by Lessee under the Lease
accruing during the Abatement Months.

c. CONDITIONAL RENT ABATEMENT: The Rent Abatement is conditioned upon Lessee’s
not having committed an Event of Default under this Lease.

D. EVENT OF DEFAULT: If Lessee commits an Event of Default, that is not cured
within the time period indicated, then

I. Lessee shall immediately pay to Lessor upon demand a sum equal to the total
amount of Rent Abatement which has been used by Lessee as of the date of the
occurrence of such Event of Default. i

II. All of the Rent Abatement which has not been used by Lessee as of the date
of the occurrence of such Event of Default shall thereby automatically terminate
and become null and void, and Lessee shall thereafter pay all Rent when due
under this Lease, without regard to the rental abatement provisions of this
Lease.

THIS DOCUMENT shall not be deemed binding upon Lessor unless and until it is
executed by Lessor and a copy is delivered to Lessee.

Dated this 13th day of May, 2013

   

 

   

   

   

   

   

   

   

“LESSOR”

   

“LESSEE”

   

   

Calabasas/Sorrento Square,

A DELAWARE LIMITED LIABILITY COMPANY, BY THE EZRALOW COMPANY, LLC A DELAWARE
LIMITED LIABILITY

   

Immunocellular Therapeutics, LTD.,

A DELAWARE CORPORATION

COMPANY, DBA MID VALLEY MANAGEMENT,

   

By:

   

/s/ Andrew Gengos

      

ITS MANAGING AGENT

   

   

   

   

   

   

   

   

By:

   

/s/ Candace McCusker

      

   

Title:

   

PRESIDENT & CEO

      

   

   

Candace McCusker

   

   

   

   

   

   

Authorized Agent

   

Date:

   

5/24/2013

      

   

   

   

   

Date:

   

5/24/13

      

   

By:

   

/s/ David Fractor

      

   

   

   

   

   

   

   

   

Title:

   

VP OF FINANCE

      

   

   

   

   

   

   

   

   

Date:

   

5-24-13

      

Rent Concession Agreement

      

 

i 

EXAMPLE: IF LESSEE HAS A TWO YEAR TERM AND IF LESSEE DEFAULTS IN THE 12TH MONTH
OF THE LEASE TERM. 12 MONTHS REMAINING ON LEASE TERM. LESSEE TO REPAY FOR MONTHS
13 THROUGH 24@$83.33 PER MONTH, OR $1,000.

5300 Rent Concession

Updated: 5/13/13



 

 45 

   





--------------------------------------------------------------------------------

OPTION TO RENEW

Lessor grants to Lessee the option to extend the term of this Lease for One
(1) Three (3) Year term commencing when the prior term expires (herein called
“option term”) provided written notice is delivered to Lessor no less than Six
(6) Months and no more than Nine (9) Months prior to the date that the option
period would commence, time being of the essence. If proper notification of the
exercise of the option is not given and/or received, such option shall
automatically expire. The terms and conditions of this Lease shall remain in
full force and effect during the option term, except that:

1. The monthly base rent for the option term shall be equal to the then
fair-market rent and concessions for the building (“market rate”). However, in
no event will the monthly rent during the option term be less than the monthly
rent for the last month of the initial Lease term or any extensions thereto.

2. If the option term is greater than one (1) year, the rent for the first year
of the option term shall be at market rate; thereafter, on each yearly
anniversary of the option term, the rent shall be increased by Three (3%).

3. Other than as provided in the Lease, Lessee shall accept the Premises “as is”
and “with all faults” and Lessor has no obligation to improve same in any way.

4. In the event that Lessee has more than one option, it may only be exercised
consecutively. This option to extend is personal to the original Lessee and is
not transferable or assignable in any manner whatsoever.

5. Lessee shall have no other right to extend the term beyond the option term.

6. That in the event Lessor has prepared a new or revised Lease Agreement
covering the subject business or industrial complex, then, in that event, Lessee
shall review and negotiate in good faith, execute a new Lease Agreement for the
extended term and said new Lease Agreement shall be applicable and operative
during the option term.

7. If Lessee is in default on the date of giving the option notice or at any
time prior to the commencement of the renewal term, beyond any applicable cure
period, the option notice shall be totally ineffective and this Lease shall
expire at the end of the initial term.

The parties hereto have executed this Option to Renew on the date of signing set
forth below:

DOCUMENT REFERENCE DATE: MAY 13, 2013 (FOR REFERENCE PURPOSES ONLY)

   

 

   

   

   

   

   

   

   

   

   

LESSOR:

   

   

   

LESSEE:

Calabasas/Sorrento Square, LLC

a Delaware limited liability company

   

   

   

Immunocellular Therapeutics, LTD.,

a Delaware corporation

      

By The Ezralow Company, LLC,

a Delaware limited liability company,

   

   

   

BY:

   

/s/ Andrew Gengos

      

dba Mid Valley Management, Its Managing Agent

   

   

   

DATE OF SIGNING:

   

5/24/2013

      

   

   

   

   

   

BY:

   

/s/ Candace McCusker

      

   

   

   

   

   

   

   

   

Candace McCusker, Authorized Agent

   

   

   

BY:

   

/s/ David Fractor

      

DATE:

   

5/24/13

      

   

   

   

DATE OF SIGNING:

   

5-24-13

      

OPTION TO RENEW

       

 

 46 

   



--------------------------------------------------------------------------------